
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.30


    LOAN AND SECURITY AGREEMENT

by and among

SILICON GRAPHICS, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

FOOTHILL CAPITAL CORPORATION

as the Arranger and Administrative Agent,

and

BANK OF AMERICA, N.A.,
as the Documentation Agent

Dated as of April 10, 2001

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   DEFINITIONS AND CONSTRUCTION   1     1.1   Definitions   1     1.2  
Accounting Terms   18     1.3   Code   18     1.4   Construction   18     1.5  
Schedules and Exhibits   18
2.
 
LOAN AND TERMS OF PAYMENT
 
18     2.1   Revolver Advances   18     2.2   [INTENTIONALLY OMITTED]   19    
2.3   Borrowing Procedures and Settlements   19     2.4   Payments   24     2.5
  Overadvances   26     2.6   Interest Rates and Letter of Credit Fee: Rates,
Payments, and Calculations   26     2.7   Cash Management   27     2.8  
Crediting Payments   28     2.9   Designated Account   28     2.10   Maintenance
of Loan Account; Statements of Obligations   28     2.11   Fees   29     2.12  
Letters of Credit   29     2.13   LIBOR Option   32     2.14   Capital
Requirements   34     2.15   Joint and Several Liability of Borrowers   34    
2.16   Interpretation of Certain Aspects of Advances   36
3.
 
CONDITIONS; TERM OF AGREEMENT
 
37     3.1   Conditions Precedent to the Initial Extension of Credit   37    
3.2   Conditions Subsequent to the Initial Extension of Credit   38     3.3  
Conditions Precedent to all Extensions of Credit   39     3.4   Term   39    
3.5   Effect of Termination   39     3.6   Early Termination by Borrowers   40
4.
 
CREATION OF SECURITY INTEREST
 
40     4.1   Grant of Security Interest   40     4.2   Negotiable Property   41
    4.3   Collection of Accounts, General Intangibles Collateral, and Negotiable
Property Collateral   41     4.4   Delivery of Additional Documentation Required
  41     4.5   Power of Attorney   41     4.6   Right to Inspect   41     4.7  
[INTENTIONALLY OMITTED]   42
5.
 
REPRESENTATIONS AND WARRANTIES
 
42     5.1   No Encumbrances   42     5.2   Eligible Accounts   42     5.3  
Threshold Inventory   42     5.4   Threshold Equipment   42     5.5   Location
of Threshold Inventory and Threshold Equipment   42

i

--------------------------------------------------------------------------------

    5.6   Inventory Records   42     5.7   Location of Chief Executive Office;
FEIN   43     5.8   Due Organization and Qualification; Subsidiaries   43    
5.9   Due Authorization; No Conflict   43     5.10   Litigation   44     5.11  
No Material Adverse Change   44     5.12   Fraudulent Transfer   44     5.13  
Employee Benefits   44     5.14   Environmental Condition   44     5.15  
Brokerage Fees   44     5.16   Intellectual Property   44     5.17   Leases   44
    5.18   DDAs   44     5.19   Complete Disclosure   45     5.20   Indebtedness
  45
6.
 
AFFIRMATIVE COVENANTS
 
45     6.1   Accounting System   45     6.2   Collateral Reporting   46     6.3
  Financial Statements, Reports, Certificates   46     6.4   [INTENTIONALLY
OMITTED]   48     6.5   Return   48     6.6   Maintenance of Properties   48    
6.7   Taxes   48     6.8   Insurance   48     6.9   Location of Threshold
Inventory and Threshold Equipment   49     6.10   Compliance with Laws   49    
6.11   Leases   49     6.12   Brokerage Commissions   49     6.13   Existence  
49     6.14   [INTENTIONALLY OMITTED]   49     6.15   Disclosure Updates   49
7.
 
NEGATIVE COVENANTS
 
50     7.1   Indebtedness   50     7.2   Liens   50     7.3   Restrictions on
Fundamental Changes   50     7.4   Disposal of Assets   51     7.5   Change Name
  51     7.6   Guarantee   51     7.7   Nature of Business   51     7.8  
Prepayments and Amendments   51     7.9   Change of Control   51     7.10  
Consignments   51     7.11   Distributions   51     7.12   Accounting Methods  
51     7.13   Investments   51     7.14   Transactions with Affiliates   52    
7.15   Suspension   52     7.16   [INTENTIONALLY OMITTED]   52     7.17   Use of
Proceeds   52

ii

--------------------------------------------------------------------------------

    7.18   Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees   52     7.19   [INTENTIONALLY OMITTED]   52     7.20   Financial
Covenants   52
8.
 
EVENTS OF DEFAULT
 
53
9.
 
THE LENDER GROUP'S RIGHTS AND REMEDIES
 
54     9.1   Rights and Remedies   54     9.2   Remedies Cumulative   56
10.
 
TAXES AND EXPENSES
 
56
11.
 
WAIVERS; INDEMNIFICATION
 
56     11.1   Demand; Protest; etc.   56     11.2   The Lender Group's Liability
for Collateral   56     11.3   Indemnification   57
12.
 
NOTICES
 
57
13.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
58
14.
 
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
 
59     14.1   Assignments and Participations   59     14.2   Successors   61
15.
 
AMENDMENTS; WAIVERS
 
61     15.1   Amendments and Waivers   61     15.2   Replacement of Holdout
Lender   62     15.3   No Waivers; Cumulative Remedies   62
16.
 
AGENT; THE LENDER GROUP
 
63     16.1   Appointment and Authorization of Agent   63     16.2   Delegation
of Duties   63     16.3   Liability of Agent   63     16.4   Reliance by Agent  
64     16.5   Notice of Default or Event of Default   64     16.6   Credit
Decision   64     16.7   Costs and Expenses; Indemnification   65     16.8  
Agent in Individual Capacity   65     16.9   Successor Agent   65     16.10  
Lender in Individual Capacity   66     16.11   Withholding Taxes   66     16.12
  Collateral Matters   68     16.13   Restrictions on Actions by Lenders;
Sharing of Payments   69     16.14   Agency for Perfection   69     16.15  
Payments by Agent to the Lenders   69     16.16   Concerning the Collateral and
Related Loan Documents   70     16.17   Field Audits and Examination Reports;
Confidentiality; Disclaimers by Lenders; Other Reports and Information   70    
16.18   Several Obligations; No Liability   71     16.19   Legal Representation
of Agent   71     16.20   Disclosure of Classified Material   71

iii

--------------------------------------------------------------------------------


17.
 
GENERAL PROVISIONS
 
72     17.1   Effectiveness   72     17.2   Section Headings   72     17.3  
Interpretation   72     17.4   Severability of Provisions   72     17.5  
Amendments in Writing   72     17.6   Counterparts; Telefacsimile Execution   72
    17.7   Revival and Reinstatement of Obligations   72     17.8   Integration
  72     17.9   Parent as Agent for Borrowers   72

EXHIBITS AND SCHEDULES

 
   
  Page

--------------------------------------------------------------------------------

Exhibit A-1   Form of Assignment and Acceptance     Exhibit B-1   Form of
Borrowing Base Certificate     Exhibit C-1   Form of Compliance Certificate    
Exhibit L-1   Form of LIBOR Notice     Schedule C-1   Commitments   75 Schedule
P-1   Permitted Liens     Schedule 1.1   Closing Date Business Plan     Schedule
2.7(a)   Cash Management Banks     Schedule 5.5   Locations of Inventory and
Equipment     Schedule 5.7   Chief Executive Office; FEIN     Schedule 5.8(b)  
Capitalization of Borrowers     Schedule 5.8(c)   List of Borrowers'
Subsidiaries     Schedule 5.10   Litigation     Schedule 5.13   Benefit Plans  
  Schedule 5.18   Demand Deposit Accounts     Schedule 5.20   Permitted
Indebtedness    

iv

--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT


    THIS LOAN AND SECURITY AGREEMENT (this "Agreement"), is entered into as of
April 10, 2001, between and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and assigns, are referred to hereinafter each individually as a
"Lender" and collectively as the "Lenders"), FOOTHILL CAPITAL CORPORATION, a
California corporation, as the arranger and administrative agent for the Lenders
("Agent"), BANK OF AMERICA, N.A., as the documentation agent for the Lenders
("Documentation Agent") and, on the other hand, SILICON GRAPHICS, INC., a
Delaware corporation ("Parent"), and each of Parent's Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a "Borrower," and individually and
collectively, jointly and severally, as "Borrowers").

    The parties agree as follows:

1.  DEFINITIONS AND CONSTRUCTION.

    1.1  Definitions.  As used in this Agreement, the following terms shall have
the following definitions:

    "Account Debtor" means any Person who is or who may become obligated under,
with respect to, or on account of, any Account, General Intangible Collateral or
Negotiable Property Collateral.

    "Accounts" means all of Borrowers' now owned or hereafter acquired right,
title, and interest with respect to "accounts" (as that term is defined in the
Code), and any and all supporting obligations in respect thereof, and as for
which the Account Debtor obligated thereon maintains its chief executive office
in the United States or is organized under the laws of the United States or any
state thereof.

    "Additional Documents" has the meaning set forth in Section 4.4.

    "Administrative Borrower" has the meaning set forth in Section 17.9.

    "Advances" means advances made by the Lenders, Swing Lender or Agent, as the
case may be, pursuant to Section 2.1(a), Section 2.3(d), Section 2.3(e) or
Section 2.3(i).

    "Affiliate" means, as applied to any Person, any other Person who, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, "control" means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, in any event: (a) any Person which owns directly or
indirectly 20% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 20%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person;
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person; and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.

    "Agent" means Foothill, solely in its capacity as agent for the Lenders
hereunder, and any successor thereto.

    "Agent's Account" means an account at a bank designated by Agent from time
to time as the account into which Borrowers shall make all payments to Agent for
the benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Administrative Borrower and the Lender Group to the
contrary, Agent's Account shall be that certain deposit account bearing account
number

1

--------------------------------------------------------------------------------

323-266193 and maintained by Agent with The Chase Manhattan Bank, 4 New York
Plaza, 15th Floor, New York, New York 10004, ABA #021000021.

    "Agent Advances" has the meaning set forth in Section 2.3(e)(i).

    "Agent's Liens" means the Liens granted by Borrowers to Agent for the
benefit of the Lender Group under this Agreement or the other Loan Documents.

    "Agent-Related Persons" means Agent together with its Affiliates, officers,
directors, employees, and agents.

    "Agreement" has the meaning set forth in the preamble hereto.

    "Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 1.0% times the Maximum Revolver Amount, and
(b) during the period of time from and including the date that is the first
anniversary of the Closing Date up to the Maturity Date, 0.5% times the Maximum
Revolver Amount.

    "Assignee" has the meaning set forth in Section 14.1.

    "Assignment and Acceptance" means an Assignment and Acceptance in the form
of Exhibit A-1.

    "Authorized Person" means any officer or other employee of Administrative
Borrower.

    "Availability" means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrowers are entitled to borrow as Advances under Section 2.1
(after giving effect to all then outstanding Obligations and all sublimits and
reserves applicable hereunder).

    "Average Daily Balance" means the average Daily Balance of all Advances
during a calendar month.

    "Bank of America" means Bank of America, N.A.

    "Bankruptcy Code" means the United States Bankruptcy Code, as in effect from
time to time.

    "Base LIBOR Rate" means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), on the basis of the rates at which Dollar deposits are offered
to major banks in the London interbank market on or about 11:00 a.m. (California
time) 2 Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Rate Loan requested by Administrative Borrower in accordance with
this Agreement, which determination shall be conclusive in the absence of
manifest error.

    "Base Rate" means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its "prime rate," with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.

    "Base Rate Loan" means each portion of an Advance that bears interest at a
rate determined by reference to the Base Rate.

2

--------------------------------------------------------------------------------

    "Base Rate Margin" means the following margin based upon the Average Daily
Balance, to be effective as of the first day of the calendar month immediately
following the end of the applicable calendar month for which the Average Daily
Balance is determined:

Average Daily Balance

--------------------------------------------------------------------------------

  Applicable Base Rate Margin

--------------------------------------------------------------------------------

Less than $30,000,000   0.25 percentage points
Greater than or equal to $30,000,000 and less than or equal to $60,000,000
 
1.00 percentage points
Greater than $60,000,000
 
2.00 percentage points

    "Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35)
of ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an "employer" (as defined in Section 3(5) of ERISA) within the
past six years.

    "Board of Directors" means the board of directors (or comparable managers)
of Parent or any committee thereof duly authorized to act on behalf thereof.

    "Books" means all of each Borrower's now owned or hereafter acquired books
and records (including all of its Records indicating, summarizing, or evidencing
its assets (including the Collateral) or liabilities, all of its Records
relating to its business operations or financial condition, and all of its goods
or General Intangibles related to such information), excluding (y) books and
records relating to (i) General Intangibles other than General Intangibles
described above in this definition or in clause (f) of the definition of
"Collateral" in this Section 1.1 or (ii) Real Property, or (z) any of the
foregoing which is located outside of the United States.

    "Borrower" and "Borrowers" have the respective meanings set forth in the
preamble to this Agreement.

    "Borrowing" means a borrowing hereunder consisting of Advances made on the
same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the
case of a Swing Loan, or by Agent in the case of an Agent Advance.

    "Borrowing Base" has the meaning set forth in Section 2.1.

    "Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.

    "Business Day" means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
"Business Day" also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

    "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

    "Capitalized Lease Obligation" means any Indebtedness represented by
obligations under Capital Lease.

    "Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody's,
(c) commercial paper or other money market instruments maturing no more than
1 year from the date of acquisition thereof and, at the time of acquisition,
having a short-term debt rating of A-1 or P-1, or

3

--------------------------------------------------------------------------------

better, or a long-term debt rating of BBB or better, from S&P or Moody's, and
(d) certificates of deposit or bankers' acceptances maturing within 1 year from
the date of acquisition thereof either (i) issued by any bank which has a rating
of A or A2, or better, from S&P or Moody's, or (ii) certificates of deposit less
than or equal to $100,000 in the aggregate issued by any other bank insured by
the Federal Deposit Insurance Corporation.

    "Cash Management Bank" has the meaning set forth in Section 2.7(a).

    "Cash Management Account" has the meaning set forth in Section 2.7(a).

    "Cash Management Agreements" means those certain cash management service
agreements, in form and substance satisfactory to Agent, each of which is among
Administrative Borrower, Agent, and one of the Cash Management Banks.

    "Change of Control" means (a) any "person" or "group" (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 35%,
or more, of the Stock of Parent having the right to vote for the election of
members of the Board of Directors, or (b) a majority of the members of the Board
of Directors do not constitute Continuing Directors.

    "Classified Material" has the meaning set forth in Section 16.20.

    "Closing Date" means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Administrative
Borrower a written notice that each of the conditions precedent set forth in
Section 3.1 either have been satisfied or have been waived.

    "Closing Date Business Plan" means the set of Projections of Parent for the
3 year period following the Closing Date (on a year by year basis, and for the
1 year period following the Closing Date, on a quarter by quarter basis), in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, a copy of which is attached as Schedule 1.1.

    "Code" means the California Uniform Commercial Code, as in effect from time
to time.

    "Collateral" means all of each Borrower's now owned or hereafter acquired
right, title, and interest in and to each of the following:

    (a) Accounts,

    (b) Books,

    (c) Equipment,

    (d) Inventory,

    (e) money or other assets of each such Borrower that now or hereafter come
into the possession, custody, or control of any member of the Lender Group, and

    (f)  the proceeds and products, whether tangible or intangible, of any of
the foregoing described in clauses (a) through (e) above, including (x) proceeds
of insurance covering any or all of the foregoing, and (y) any and all Accounts,
Books, Equipment, General Intangibles, Inventory, Investment Property,
Negotiable Property, Real Property, money, deposit accounts, or other tangible
or intangible property, solely to the extent, in the case of each of the
foregoing clauses (x) and (y), resulting from the sale, exchange, collection, or
other disposition of any of the foregoing described in clauses (a) through
(e) above, or any portion thereof or interest therein, and the proceeds thereof;
provided, however, that Collateral shall not include such General Intangibles:
(i) which cannot be subject to a consensual security interest in favor of Agent
without the consent of the licensor or other party thereto, (ii) as to which any
such restriction described in clause (i) is effective and enforceable under
applicable law including Section 9318(4) of the Code

4

--------------------------------------------------------------------------------

or, from and after the effective date thereof, Section 9408 of the revised
Article 9 of the Code, and (iii) to which such consent described in clause (i)
has not been obtained by the party granting the security interest.

    "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgment agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance satisfactory
to Agent.

    "Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrowers, but excluding any of the foregoing directly
arising out of the disposition of Real Property or any patent, trademark or
copyright of any Borrower.

    "Commitment" means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender's name under the applicable heading on
Schedule C-1 or on the signature page of the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 14.1.

    "Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

    "Continuing Director" means (a) any member of the Board of Directors who was
a director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent (as such terms are used in Rule 14a-11 under the Exchange Act) and whose
initial assumption of office resulted from such contest or the settlement
thereof.

    "DDA" means any checking or other demand deposit account maintained by any
Borrower.

    "Daily Balance" means, with respect to each day during the term of this
Agreement, the amount of an Obligation due at the end of such day.

    "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

    "Defaulting Lender" means any Lender that fails to make any Advance (or
other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.

    "Defaulting Lender Rate" means (a) the Base Rate for the first 3 days from
and after the date the relevant payment is due, and (b) thereafter, at the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto.

    "Designated Account" means account number 0117109097 of Administrative
Borrower maintained with the Designated Account Bank, or such other deposit
account of Administrative Borrower (located within the United States) that has
been designated as such, in writing, by Administrative Borrower to Agent.

    "Designated Account Bank" means Bank of America, whose office is located in
Concord, CA 94520, and whose ABA number is 121 000 358.

    "Dilution" means, as of any date of determination, a percentage, based upon
the experience of the immediately prior 90 days, that is the result of dividing
the Dollar amount of (a) bad debt write-downs,

5

--------------------------------------------------------------------------------

discounts, advertising allowances, credits, or other dilutive items with respect
to the Accounts during such period, by (b) Borrowers' Collections with respect
to Accounts during such period (excluding extraordinary items) plus the Dollar
amount of clause (a).

    "Dilution Reserve" means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one
percentage point for each percentage point by which Dilution is in excess of 5%.

    "Disbursement Letter" means an instructional letter executed and delivered
by Administrative Borrower to Agent regarding the extensions of credit to be
made on the Closing Date, the form and substance of which is satisfactory to
Agent.

    "Documentation Agent" means Bank of America, N.A., solely in its capacity as
documentation agent for the Lenders hereunder, and any successor hereto.

    "Dollars" or "$" means United States dollars.

    "EBITDA" means, with respect to any fiscal period, Parent's and its
Subsidiaries' consolidated net earnings (or loss), minus interest income and
extraordinary gains, including gains on sale of assets, plus interest expense,
income taxes, and depreciation and amortization for such period, as determined
in accordance with GAAP.

    "Eligible Accounts" means those Accounts created by one of Borrowers in the
ordinary course of its business, that arise out of its sale of goods, that
comply with each of the representations and warranties respecting Eligible
Accounts made by Borrowers under the Loan Documents, and that are not excluded
as ineligible by virtue of one or more of the criteria set forth below;
provided, however, that such criteria may be fixed and revised from time to time
by Agent in Agent's Permitted Discretion to address the results of any audit
performed by Agent from time to time after the Closing Date. In determining the
amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash remitted to Borrowers. Eligible Accounts shall not
include the following:

    (a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 60 days,

    (b) Accounts owed by an Account Debtor (or any Person known by any Borrower
to be an Affiliate of such Account Debtor) where 50% or more of all Accounts
owed by that Account Debtor (or any such Affiliate) are deemed ineligible under
clause (a) above,

    (c) Accounts with respect to which the Account Debtor is an employee,
Affiliate, or agent of any Borrower (other than any Person that: (A) is not an
Affiliate or employee of any Borrower and (B) has entered into a written
distribution agreement with any Borrower),

    (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,

    (e) Accounts that are not payable in Dollars,

    (f)  Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
Agent (as to form, substance, and issuer or domestic confirming bank) that has
been delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Lenders,

6

--------------------------------------------------------------------------------

    (g) Accounts that arise out of the rendition of services by any Person,

    (h) Accounts with respect to which the Account Debtor is a creditor of any
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, to the
extent of such claim, right of setoff, or dispute,

    (i)  Accounts with respect to an Account Debtor whose total obligations
owing to Borrowers exceed 10% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage,

    (j)  Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

    (k) Accounts with respect to which the Account Debtor is located in the
states of New Jersey, Minnesota, or West Virginia (or any other state that
requires a creditor to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless the
applicable Borrower has qualified to do business in New Jersey, Minnesota, West
Virginia, or such other states, or has filed a business activities report with
the applicable division of taxation, the department of revenue, or with such
other state offices, as appropriate, for the then-current year, or is exempt
from such filing requirement,

    (l)  Accounts, the collection of which, Agent, in its Permitted Discretion,
has notified Administrative Borrower that Agent believes to be doubtful by
reason of the Account Debtor's financial condition,

    (m) Accounts that are not subject to a valid and perfected first priority
Agent's Lien,

    (n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

    (o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, or

    (p) Accounts for which the applicable Borrower has executory performance
obligations or which have acceptance criteria, until such time as such
performance obligations or acceptance criteria have been completed, accepted or
waived, as applicable.

    "Eligible Transferee" means (a) a commercial bank organized under the laws
of the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, and (e) during the continuation of an Event
of Default, any other Person approved by Agent.

    "Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or

7

--------------------------------------------------------------------------------

releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower or any predecessor in interest, (b) adjoining properties or
businesses, or (c) or onto any facilities which received Hazardous Materials
generated by any Borrower or any predecessor in interest.

    "Environmental Law" means any applicable federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrowers, relating
to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251
et seq; the Toxic Substances Control Act, 15 USC, § 2601 et seq; the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and the
Occupational Safety and Health Act, 29 USC. §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

    "Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

    "Environmental Lien" means any Lien in favor of any Governmental Authority
for Environmental Liabilities and Costs.

    "Equipment" means all of Borrowers' now owned or hereafter acquired right,
title, and interest with respect to equipment, machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), tools,
parts, spare parts, goods (other than consumer goods, farm products, or
Inventory), including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, in each case
to the extent that any of the foregoing is located anywhere within the United
States.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

    "ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

    "ERISA Event" means (a) a Reportable Event (as defined in Section 4043 of
ERISA) with respect to any Benefit Plan or Multiemployer Plan, (b) the
withdrawal of a Borrower or any of its Subsidiaries or ERISA Affiliates from a
Benefit Plan during a plan year in which it was a "substantial employer" (as
defined in Section 4001(a)(2) of ERISA), (c) the providing of notice of intent
to terminate a Benefit Plan in a distress termination (as described in
Section 4041(c) of ERISA), (d) the institution by the PBGC of proceedings to
terminate a Benefit Plan or Multiemployer Plan, (e) any event or

8

--------------------------------------------------------------------------------

condition (i) that provides a basis under Section 4042(a)(1), (2), or (3) of
ERISA for the termination of, or the appointment of a trustee to administer, any
Benefit Plan or Multiemployer Plan, or (ii) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of a
Borrower, any of its Subsidiaries or ERISA Affiliates from a Multiemployer Plan,
or (g) providing any security to any plan under Section 401(a)(29) of the IRC by
a Borrower or its Subsidiaries or any of their ERISA Affiliates.

    "Event of Default" has the meaning set forth in Section 8.

    "Excess Availability" means the amount, as of the date any determination
thereof is to be made, equal to the sum of: (i) Availability minus the aggregate
amount, if any, of all trade payables of Borrowers aged in excess of their
historical levels with respect thereto and all book overdrafts in excess of
their historical practices with respect thereto, in each case as determined by
Agent in its Permitted Discretion, plus (ii) unrestricted cash and Cash
Equivalents of Parent and its Subsidiaries on a consolidated basis.

    "Exchange Act" means the Securities Exchange Act of 1934, as in effect from
time to time.

    "Fee Letter" means that certain fee letter, dated as of even date herewith,
between Borrowers and Agent, in form and substance satisfactory to Agent.

    "FEIN" means Federal Employer Identification Number.

    "Foothill" means Foothill Capital Corporation, a California corporation.

    "Funding Date" means the date on which a Borrowing occurs.

    "Funding Losses" has the meaning set forth in Section 2.13(b)(ii).

    "GAAP" means generally accepted accounting principles as in effect from time
to time in the United States, consistently applied.

    "General Intangibles" means all of Borrowers' now owned or hereafter
acquired right, title, and interest with respect to general intangibles
(including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, money, deposit accounts, insurance premium rebates, tax refunds, and
tax refund claims), and any and all supporting obligations in respect thereof,
and any other personal property other than goods, Accounts, Books, Inventory,
Equipment Investment Property, and Negotiable Property.

    "General Intangibles Collateral" means that portion of the General
Intangibles which is included in the Collateral as proceeds of other Collateral.

    "Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

    "Governmental Authority" means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

    "Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity,

9

--------------------------------------------------------------------------------

reproductive toxicity, or "EP toxicity," (b) oil, petroleum, or petroleum
derived substances, natural gas, natural gas liquids, synthetic gas, drilling
fluids, produced waters, and other wastes associated with the exploration,
development, or production of crude oil, natural gas, or geothermal resources,
(c) any flammable substances or explosives or any radioactive materials, and
(d) asbestos in any form or electrical equipment that contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of 50
parts per million.

    "Holdout Lender" has the meaning set forth in Section 15.2(a).

    "Indebtedness" means (a) all obligations of a Borrower for borrowed money,
(b) all obligations of a Borrower evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations of a
Borrower in respect of letters of credit, bankers acceptances, interest rate
swaps, or other financial products, (c) all obligations of a Borrower under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Borrower, irrespective of whether such obligation or liability
is assumed, (e) all obligations of a Borrower for the deferred purchase price of
assets (other than trade debt incurred in the ordinary course of a Borrower's
business and repayable in accordance with customary trade practices), and
(f) any obligation of a Borrower guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse to a Borrower) any obligation of any other Person.

    "Indemnified Liabilities" has the meaning set forth in Section 11.3.

    "Indemnified Person" has the meaning set forth in Section 11.3.

    "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

    "Intercompany Subordination Agreement" means a subordination agreement
executed and delivered by Borrowers, Agent, and Borrowers' Affiliates party
thereto, the form and substance of which is satisfactory to Agent.

    "Intercreditor Agreement" means an intercreditor agreement executed by Bank
of America and Agent, the form and substance of which is satisfactory to Agent.

    "Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan, or designation
thereof as a LIBOR Rate Loan, as the case may be, and ending 1, 2, or 3 months
thereafter; provided, however, that (a) if any Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended (subject
to clauses (c)-(e) below) to the next succeeding Business Day, (b) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (c) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (d) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 1, 2, or 3 months after the date on
which the Interest Period began, as applicable, and (e) Borrowers (or
Administrative Borrower on behalf thereof) may not elect an Interest Period
which will end after the Maturity Date.

10

--------------------------------------------------------------------------------

    "Inventory" means all Borrowers' now owned or hereafter acquired right,
title, and interest with respect to inventory, including goods (and any software
embedded therein or otherwise included therewith and all rights to such
software) held for sale or lease or to be furnished under a contract of service,
goods that are leased by a Borrower as lessor, goods that are furnished by a
Borrower under a contract of service, and raw materials, work in process, or
materials used or consumed in a Borrower's business, in each case to the extent
that any of the foregoing is located anywhere in the United States.

    "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, relocation, and similar advances to officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising from the sale of goods or rendition of services in the ordinary course
of business consistent with past practice), purchases or other acquisitions for
consideration of Indebtedness or Stock, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

    "Investment Property" means all of Borrowers' now owned or hereafter
acquired right, title, and interest with respect to "investment property" as
that term is defined in the Code, and any and all supporting obligations in
respect thereof.

    "IRC" means the Internal Revenue Code of 1986, as in effect from time to
time.

    "Issuing Lender" means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender's
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

    "L/C" has the meaning set forth in Section 2.12(a).

    "L/C Disbursement" means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

    "L/C Undertaking" has the meaning set forth in Section 2.12(a).

    "Lender" and "Lenders" have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.

    "Lender Group" means, individually and collectively, any and all of the
Lenders (including the Issuing Lender), Agent and Documentation Agent.

    "Lender Group Bank Products" means any one or more of the following types of
services or facilities extended to any Borrower by any member of the Lender
Group or any Affiliate of the Lender Group in reliance on the Borrower's
agreement to indemnify such member of the Lender Group or such Affiliate:
(i) credit cards; (ii) cash management or related services, including the
automatic clearing house transfer of funds for the account of any Borrower
pursuant to agreement or overdrafts; (iii) foreign exchange contracts; and
(iv) interest rate protection agreements.

    "Lender Group Expenses" means all (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) fees or charges
reasonably paid or incurred by Agent in connection with the Lender Group's
transactions with Borrowers, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
Collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) authorized in this Agreement,
(c) costs and expenses incurred by Agent in the disbursement of funds to or for
the account of Borrowers (by wire transfer or otherwise), (d) charges paid or
incurred by Agent resulting from the dishonor of checks, (e) reasonable costs
and expenses

11

--------------------------------------------------------------------------------

paid or incurred by the Lender Group to correct any default or enforce any
provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses of Agent related to
audit examinations of the Books to the extent of the fees and charges (and up to
the amount of any limitation) authorized in this Agreement, (g) reasonable costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group's
relationship with any Borrower arising under the Loan Documents, (h) Agent's and
each Lender's reasonable fees and expenses (including attorneys fees) incurred
in advising, structuring, drafting, reviewing, administering, or amending the
Loan Documents, and (i) Agent's and each Lender's reasonable fees and expenses
(including attorneys fees) incurred in terminating, enforcing (including
attorneys fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning any Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

    "Lender-Related Person" means, with respect to any Lender, such Lender,
together with such Lender's Affiliates, and the officers, directors, employees,
and agents of such Lender.

    "Letter of Credit" means an L/C or an L/C Undertaking, as the context
requires.

    "Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus 100% of the
amount of outstanding time drafts accepted by an Underlying Issuer as a result
of drawings under Underlying Letters of Credit.

    "LIBOR Deadline" has the meaning set forth in Section 2.13(b)(i).

    "LIBOR Notice" means a written notice in the form of Exhibit L-1.

    "LIBOR Option" has the meaning set forth in Section 2.13.

    "LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
rate per annum determined by Agent (rounded upwards, if necessary, to the next
1/16%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

    "LIBOR Rate Loan" means each portion of Advances that bears interest at a
rate determined by reference to the LIBOR Rate for an Interest Period common to
such portion.

    "LIBOR Rate Margin" means the following margin based upon the Average Daily
Balance, to be effective as of the first day of the calendar month immediately
following the end of the applicable calendar month for which the Average Daily
Balance is determined:

Average Daily Balance

--------------------------------------------------------------------------------

  Applicable LIBOR Rate Margin

--------------------------------------------------------------------------------

Less than $30,000,000   2.25 percentage points
Greater than or equal to $30,000,000 and less than or equal to $60,000,000
 
3.00 percentage points
Greater than $60,000,000
 
3.75 percentage points

    "Lien" means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from a mortgage, deed of

12

--------------------------------------------------------------------------------

trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
security agreement, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting Real
Property.

    "Loan Account" has the meaning set forth in Section 2.10.

    "Loan Documents" means this Agreement, the Cash Management Agreements, the
Disbursement Letter, the Fee Letter, the Letters of Credit, the Intercompany
Subordination Agreement, the Intercreditor Agreement, the Officers' Certificate,
any note or notes executed by a Borrower in connection with this Agreement and
payable to a member of the Lender Group, and any other agreement entered into,
now or in the future, by any Borrower and the Lender Group in connection with
this Agreement.

    "Material Adverse Change" means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrowers taken as a whole, (b) a material
impairment of a Borrower's ability to perform its obligations under the Loan
Documents to which it is a party or of the Lender Group's ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of the Agent's Liens with respect to the Collateral
as a result of an action or failure to act on the part of a Borrower.

    "Maturity Date" has the meaning set forth in Section 3.4.

    "Maximum Revolver Amount" means $75,000,000.

    "Multiemployer Plan" means a "multiemployer plan" (as defined in
Section 3(37) of ERISA) to which a Borrower or any of its Subsidiaries organized
under the laws of the United States or any state thereof or any ERISA Affiliate
is making, is obligated to make, has made or has been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

    "Negotiable Property" means all of Borrowers' now owned and hereafter
acquired right, title, and interest with respect to letters of credit, letter of
credit rights, instruments, promissory notes, drafts, documents, and chattel
paper (including electronic chattel paper and tangible chattel paper), and any
and all supporting obligations in respect thereof.

    "Negotiable Property Collateral" means that portion of the Negotiable
Property which is included in the Collateral as proceeds of other Collateral.

    "Obligations" means all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers' Loan Account pursuant hereto or arising pursuant to Lender
Group Bank Products), obligations (including indemnity obligations arising
pursuant to the Loan Documents or in connection with Lender Group Bank
Products), fees (including fees provided in the Fee Letter), charges, costs,
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrowers
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Borrowers are required to pay or reimburse by the Loan Documents, by law, or
otherwise. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.

13

--------------------------------------------------------------------------------

    "Officers' Certificate" means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with Borrowers'
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Agent.

    "Originating Lender" has the meaning set forth in Section 14.1(e).

    "Overadvance" has the meaning set forth in Section 2.5.

    "PBGC" means Pension Benefit Guaranty Corporation or any successor entity.

    "Parent" has the meaning set forth in the preamble to this Agreement.

    "Participant" has the meaning set forth in Section 14.1(e).

    "Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

    "Permitted Dispositions" means (a) sales or other dispositions by Borrowers
of Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of the applicable Borrower's business, (b) sales by Borrowers of
Inventory to buyers in the ordinary course of business, (c) the use or transfer
of money or Cash Equivalents by Borrowers in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing by
Borrowers, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of the applicable
Borrower's business, (e) sales and other dispositions reflected in the Closing
Date Business Plan, (f) sales and other dispositions of assets no longer
material to Borrower's business, (g) sales and other dispositions contemplated
by Parent and disclosed in a side letter relating thereto delivered by Parent to
Agent and dated the date of this Agreement, (h) dispositions pursuant to or in
connection with any full or partial termination, unwinding or settlement,
whether or not at the option of Parent, of the Structured Stock Repurchase, and
(i) other sales and other dispositions in an amount not greater than $12,000,000
in the aggregate in any fiscal year ending after the Closing Date; provided,
however, that no Permitted Dispositions described in clauses (e) through
(i) hereof may be made if immediately prior to making any such Permitted
Disposition, or giving effect thereto: (x) there shall occur an Event of Default
which is continuing; or (y) Borrower and its Subsidiaries, as determined on a
consolidated basis, shall have Excess Availability in an aggregate amount of
less than $50,000,000.

    "Permitted Investments" means (a) investments in Cash Equivalents,
(b) investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments in the Stock of any Subsidiary of Parent,
(e) intercompany advances, guaranties, capital contributions and other
Investments made in the ordinary course of business consistent with the written
intercompany financing policy of Parent and its Subsidiaries submitted to Agent
prior to the Closing Date, (f) investments made pursuant to participation in the
Intel 64 Fund in an amount not greater than the greater of the following in the
aggregate in any fiscal year ending after the Closing Date: (A) $5,000,000; and
(B) the minimum amount required to be invested by Parent during such fiscal year
in the Intel 64 Fund, as certified by the chief financial officer of Parent,
(g) loans to employees made pursuant to a written employee relocation program
duly adopted by Parent or any of its Subsidiaries and submitted to Agent prior
to the Closing Date, (h) Investments reflected in the Closing Date Business
Plan, (i) Investments pursuant to or in connection with any full or partial
termination, unwinding or settlement, whether or not at the option of Parent, of
the Structured Stock Repurchase, and (j) other Investments in an amount no
greater than $12,000,000 in the aggregate in any fiscal year ending after the
Closing Date; provided, however, that no Permitted Investments described in
clauses (d) through (j) hereof may be made if immediately prior to making any
such Permitted Investment, or giving effect thereto: (x) there shall occur an
Event of Default which is continuing; or (y) Borrower and its Subsidiaries, as
determined on a consolidated basis, shall have Excess Availability in an
aggregate amount of less than $50,000,000.

14

--------------------------------------------------------------------------------

    "Permitted Liens" means (a) Liens held by Agent for the benefit of Agent and
the Lenders, (b) Liens for unpaid taxes that either (i) are not yet delinquent,
or (ii) do not constitute an Event of Default hereunder and are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as such Lien attaches only to
the asset purchased or acquired and the proceeds thereof, (f) Liens arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of
Borrowers' business and not in connection with the borrowing of money, and which
Liens either (i) are for sums not yet delinquent, or (ii) are the subject of
Permitted Protests, (g) Liens arising from deposits made in connection with
obtaining worker's compensation or other unemployment insurance, (h) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of Borrowers' business and not in connection with the borrowing
of money, (i) Liens granted as security for surety or appeal bonds in connection
with obtaining such bonds in the ordinary course of Borrowers' business,
(j) Liens resulting from any judgment or award that is not an Event of Default
hereunder, and (k) any Lien with respect to any Real Property.

    "Permitted Protest" means the right of the applicable Borrower to protest
any Lien (other than any such Lien that secures the Obligations), taxes (other
than payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on the Books in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by the
applicable Borrower in good faith, and (c) Agent is satisfied that, while any
such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Agent's Liens.

    "Permitted Purchase Money Indebtedness" means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate amount outstanding at any one time not in excess of $50,000,000.

    "Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

    "Projections" means Parent's forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Parent's historical financial statements, in reasonable detail
and accompanied by a statement of underlying assumptions.

    "Pro Rata Share" means:

    (a) with respect to a Lender's obligation to make Advances and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
the percentage obtained by dividing (i) such Lender's Commitment, by (ii) the
aggregate Commitments of all Lenders,

    (b) with respect to a Lender's obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, the percentage obtained by dividing (i) such Lender's
Commitment, by (ii) the aggregate Commitments of all Lenders, and

    (c) with respect to all other matters (including the indemnification
obligations arising under Section 16.7), the percentage obtained by dividing
(i) such Lender's Commitment, by (ii) the aggregate amount of Commitments of all
Lenders;

provided, however, that, in each case, in the event all Commitments have been
terminated, Pro Rata Share shall be determined according to the Commitments in
effect immediately prior to such termination.

15

--------------------------------------------------------------------------------

    "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

    "Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Borrower and the improvements thereto.

    "Record" means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

    "Remedial Action" means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(d) conduct any other actions authorized by 42 USC § 9601.

    "Replacement Lender" has the meaning set forth in Section 15.2(a).

    "Report" has the meaning set forth in Section 16.17.

    "Required Availability" means Excess Availability of not less than
$125,000,000.

    "Required Lenders" means, at any time, (a) Agent, and (b) Lenders whose Pro
Rata Shares aggregate at least 51% of the Commitments, or if the Commitments
have been terminated irrevocably, at least 51% of the Obligations then
outstanding.

    "Reserve Percentage" means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as "eurocurrency liabilities") of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

    "Revolver Usage" means, as of any date of determination, the sum of (a) the
then extant amount of outstanding Advances, plus (b) the then extant amount of
the Letter of Credit Usage.

    "Risk Participation Liability" means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

    "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

    "Security Clearance" has the meaning set forth in Section 16.20.

    "Settlement" has the meaning set forth in Section 2.3(f)(i).

    "Settlement Date" has the meaning set forth in Section 2.3(f)(i).

    "Solvent" means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

    "Stock" means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

16

--------------------------------------------------------------------------------

    "Structured Stock Repurchase" means the structured stock repurchases entered
into by Parent pursuant to the Structured Stock Repurchase Documents.

    "Structured Stock Repurchase Documents" means, collectively:

     (i) the ISDA Master Agreement dated as of September 1, 1998 (the "BofA
Master Agreement") between Parent and Bank of America, as amended by the First
Amendment thereto dated as of March 4, 1999;

    (ii) that certain confirmation dated September 1, 1998 between Parent and
Bank of America relating to the BofA Master Agreement together with any
supplemental letters in the form of Appendix 1 thereto sent by Bank of America
to Parent in connection therewith and the Security Agreement entered into as of
September 1, 1998 relating thereto;

    (iii) that certain confirmation dated March 8, 1999 between Parent and Bank
of America relating to the BofA Master Agreement together with any supplemental
letters in the form of Appendix 1 thereto sent by Bank of America to Parent in
connection therewith and the Security Agreement entered into as of March 8, 1999
relating thereto;

    (iv) the ISDA Master Agreement dated as of November 20, 1998 (the "1st
Chicago Master Agreement") between Parent and First National Bank of Chicago
("1st Chicago"), together with the ISDA Credit Support Annex relating thereto
and dated the date thereof, each as amended by that certain letter agreement
dated October 26, 1999 (the "Bank One Amendment") between Parent and Bank One NA
(as successor to 1st Chicago);

    (v) that certain confirmation dated November 20, 1998 between Parent and 1st
Chicago relating to the 1st Chicago Master Agreement together with any
supplemental letters in the form of Appendix 1 thereto sent by 1st Chicago to
Parent in connection therewith, each as amended by the Bank One Amendment;

    (vi) that certain confirmation dated February 26, 1999 between Parent and
1st Chicago relating to the 1st Chicago Master Agreement together with any
supplemental letters in the form of Appendix 1 thereto sent by 1st Chicago to
Parent in connection therewith, each as amended by the Bank One Amendment; and

   (vii) that certain Amendment of Confirmation dated as of April 10, 2001
between Parent and Bank of America.

    "Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

    "Swing Lender" means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender's
sole discretion, to become the Swing Lender hereunder.

    "Swing Loan" has the meaning set forth in Section 2.3(d)(i).

    "Taxes" has the meaning set forth in Section 2.2.

    "Tax Lender" has the meaning set forth in Section 16.11(g).

    "Tax Replacement Lender" has the meaning set forth in Section 16.11(g).

    "Threshold Equipment" means, as of the date of determination, no less than
75% of Borrowers' Equipment, as measured by book value, other than demonstration
systems.

17

--------------------------------------------------------------------------------

    "Threshold Inventory" means, as of the date of determination, no less than
75% of Borrowers' Inventory, as measured by book value, other than demonstration
systems.

    "Total Commitment" means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

    "Underlying Issuer" means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

    "Underlying Letter of Credit" means a letter of credit that has been issued
by an Underlying Issuer.

    "Voidable Transfer" has the meaning set forth in Section 17.7.

    "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

    1.2  Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
"financial statements" shall include the notes and schedules thereto. Whenever
the term "Borrowers" or the term "Parent" is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis unless the context clearly requires
otherwise.

    1.3  Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

    1.4  Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term "including" is
not limiting, the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or," and any provision that is set forth
herein as part of a list or series is to be construed in a manner that does not
result in duplication of any other provision in such list or series. The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to any Person
shall be construed to include such Person's successors and assigns. Any
requirement of a writing contained herein or in the other Loan Documents shall
be satisfied by the transmission of a Record and any Record transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

    1.5  Schedules and Exhibits.  All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.  LOAN AND TERMS OF PAYMENT.

    2.1  Revolver Advances.  

    (a) Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Lender with a Commitment agrees (severally, not
jointly or jointly and severally) to

18

--------------------------------------------------------------------------------

make advances to Borrowers in an amount at any one time outstanding not to
exceed such Lender's Pro Rata Share of an amount equal to the lesser of (i) the
Maximum Revolver Amount less the Letter of Credit Usage, or (ii) the Borrowing
Base less the Letter of Credit Usage. For purposes of this Agreement, "Borrowing
Base," as of any date of determination, shall mean the result of:

    (y) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, minus

    (z) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

    (b) Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to
(i) sums that Borrowers are required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay under any Section of this
Agreement or any other Loan Document, and (ii) amounts owing by Borrowers to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than any existing Permitted Lien set forth on Schedule P-1 which is
specifically identified thereon as entitled to have priority over the Agent's
Liens), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent's Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.

    (c) The Lenders with Commitments shall have no obligation to make additional
Advances hereunder to the extent such additional Advances would cause the
Revolver Usage to exceed the Maximum Revolver Amount.

    (d) Amounts borrowed pursuant to this Section may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

    2.2  [INTENTIONALLY OMITTED.]  

    2.3  Borrowing Procedures and Settlements.  

    (a)  Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day prior to the date that is the requested Funding Date in the
case of a request for an Advance specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that in the case of a request for Swing Loan in an amount of
$5,000,000, or less, such notice will be timely received if it is received by
Agent no later than 10:00 a.m. (California time) on the Business Day that is the
requested Funding Date) specifying (i) the amount of such Borrowing, and
(ii) the requested Funding Date, which shall be a Business Day. At Agent's
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time, with such telephonic notice to be confirmed in writing within
24 hours of the giving of such notice.

    (b)  Agent's Election.  Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(c) apply to such requested Borrowing, or (ii) if the
Borrowing is for an Advance, to request Swing Lender to make a Swing Loan
pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall elect to
have the terms of Section 2.3(c) apply to such requested Borrowing.

19

--------------------------------------------------------------------------------

    (c)  Making of Advances.  

     (i) In the event that Agent shall elect to have the terms of this
Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent's Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent's receipt
of the proceeds of such Advances, upon satisfaction of the applicable conditions
precedent set forth in Section 3 hereof, Agent shall make the proceeds thereof
available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower's Designated Account; provided, however, that,
subject to the provisions of Section 2.3(i), Agent shall not request any Lender
to make, and no Lender shall have the obligation to make, any Advance if Agent
shall have actual knowledge that (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(2) the requested Borrowing would exceed the Availability on such Funding Date.

    (ii) Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least 1
Business Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender's Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender's portion of the requested Advance on the date of Borrowing for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Administrative
Borrower of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent's account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Advances composing such
Borrowing. The failure of any Lender to make its portion of any Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make available its portion of the requested Advance on such Funding Date, but no
Lender shall be responsible for the failure of any other Lender to make
available its portion of the requested Advance to be made by such other Lender
on any Funding Date.

    (iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender's benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender's Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender's Advance was not funded by

20

--------------------------------------------------------------------------------

the Lender Group), retain same to be re-advanced to Borrowers as if such
Defaulting Lender had made Advances to Borrowers. Subject to the foregoing,
Agent may hold and, in its Permitted Discretion, re-lend to Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by it for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a "Lender" and such Lender's
Commitment shall be deemed to be zero. This Section shall remain effective with
respect to such Lender until (x) the Obligations under this Agreement shall have
been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Administrative Borrower shall have waived
such Defaulting Lender's default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender. Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Administrative Borrower at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be acceptable to
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance
Agreement in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (including an
assumption of its Pro Rata Share of the Risk Participation Liability) without
any premium or penalty of any kind whatsoever; provided further, however, that
any such assumption of the Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of the Lender Groups' or Borrowers' rights
or remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.

    (d)  Making of Swing Loans.  

     (i) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.3(d) apply to a requested Borrowing
as described in Section 2.3(b), Swing Lender as a Lender shall make an advance
in the amount of such Borrowing (any such advance made solely by Swing Lender as
a Lender pursuant to this Section 2.3(d) being referred to as a "Swing Loan" and
such advances being referred to collectively as "Swing Loans") available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Administrative Borrower's Designated Account. Each Swing Loan
is an Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that no such Swing Loan shall be eligible
for the LIBOR Option and all payments on any Swing Loan shall be payable to
Swing Lender as a Lender solely for its own account (and for the account of the
holder of any participation interest with respect to such Swing Loan). Subject
to the provisions of Section 2.3(i), Agent shall not request Swing Lender as a
Lender to make, and Swing Lender as a Lender shall not make, any Swing Loan if
Agent has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(ii) the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender as a Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making, in its sole discretion,
any Swing Loan.

21

--------------------------------------------------------------------------------

    (ii) The Swing Loans shall be secured by the Agent's Liens, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.

    (e)  Agent Advances.  

     (i) Agent hereby is authorized by Borrowers and the Lenders, from time to
time in Agent's sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations, or (C) to pay any other amount chargeable to
Borrowers pursuant to the terms of this Agreement, including Lender Group
Expenses and the costs, fees, and expenses described in Section 10 (any of the
Advances described in this Section 2.3(e) shall be referred to as "Agent
Advances"). Each Agent Advance is an Advance hereunder and shall be subject to
all the terms and conditions applicable to other Advances, except that no such
Agent Advance shall be eligible for the LIBOR Option and all payments thereon
shall be payable to Agent solely for its own account (and for the account of the
holder of any participation interest with respect to such Agent Advance).

    (ii) The Agent Advances shall be repayable on demand and secured by the
Agent's Liens granted to Agent under the Loan Documents, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.

    (f)  Settlement.  It is agreed that each Lender's funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

     (i) Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Collections
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than
2:00 p.m. (California time) on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Agent Advances
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including Section 2.3(c)(iii)): (y) if a Lender's
balance of the Advances, Swing Loans, and Agent Advances exceeds such Lender's
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. (California time)
on the Settlement Date, transfer in immediately available funds to the account
of such Lender as such Lender may designate, an amount such that each such
Lender shall, upon receipt of such amount, have as of the Settlement Date, its
Pro Rata Share of the Advances, Swing Loans, and Agent Advances, and (z) if a
Lender's balance of the Advances, Swing Loans, and Agent Advances is less than
such Lender's Pro Rata Share of the Advances, Swing Loans, and Agent Advances as
of a Settlement Date, such Lender shall no later than 12:00 p.m. (California
time) on the Settlement Date transfer in immediately available funds to the
Agent's Account, an amount such that each such Lender shall, upon transfer of
such

22

--------------------------------------------------------------------------------

amount, have as of the Settlement Date, its Pro Rata Share of the Advances,
Swing Loans, and Agent Advances. Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loan or Agent Advance and, together with the
portion of such Swing Loan or Agent Advance representing Swing Lender's or
Agent's Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

    (ii) In determining whether a Lender's balance of the Advances, Swing Loans,
and Agent Advances is less than, equal to, or greater than such Lender's Pro
Rata Share of the Advances, Swing Loans, and Agent Advances as of a Settlement
Date, Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest and fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such next Settlement.

    (iii) Between Settlement Dates, Agent, to the extent no Agent Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender's Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections received since
the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders, to be applied to the
outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances. During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Agent Advances, and each
Lender (subject to the effect of letter agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

    (g)  Notation.  Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Agent Advances owing to Agent, and the interests therein of each Lender,
from time to time. In addition, each Lender is authorized to, at such Lender's
option, and Agent shall, note the date and amount of each payment or prepayment
of principal of such Lender's Advances (or in the case of Agent, all Advances,
including Swing Loans and Agent Advances) in its books and records, including
computer records, such books and records constituting conclusive evidence,
absent manifest error, of the accuracy of the information contained therein. In
the event of any inconsistency between the books and records of any Lender of
the books and records of Agent, the books and records of Agent shall control.

    (h)  Lenders' Failure to Perform.  All Advances (other than Swing Loans and
Agent Advances) shall be made by the Lenders contemporaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

23

--------------------------------------------------------------------------------

    (i)  Optional Overadvances.  Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances (including a
Swing Loan), the Revolver Usage does not exceed the Borrowing Base by more than
$1,500,000, (ii) after giving effect to such Advances (including a Swing Loan)
the outstanding Revolver Usage (except for and excluding amounts charged to the
Loan Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount, and (iii) at the time of the making of any such Advance
(including a Swing Loan), Agent does not believe, in good faith, that the
Overadvance created by such Advance will be outstanding for more than 90 days.
The foregoing provisions are for the exclusive benefit of Agent, Swing Lender,
and the Lenders and are not intended to benefit Borrowers in any way. The
Advances and Swing Loans, as applicable, that are made pursuant to this
Section 2.3(i) shall be subject to the same terms and conditions as any other
Advance or Swing Loan, as applicable, except that they shall not be eligible for
the LIBOR Option and the rate of interest applicable thereto shall be the rate
applicable to Advances that are Base Rate Loans under Section 2.6(c) hereof
without regard to the presence or absence of a Default or Event of Default.

     (i) In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the preceding paragraph, regardless of the
amount of, or reason for, such excess, Agent shall notify Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses)), and the Lenders with Commitments
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers and intended to reduce,
within a reasonable time, the outstanding principal amount of the Advances to
Borrowers to an amount permitted by the preceding paragraph. In the event Agent
or any Lender disagrees over the terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.

    (ii) Each Lender with a Commitment shall be obligated to settle with Agent
as provided in Section 2.3(f) for the amount of such Lender's Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(i), and any Overadvances
resulting from the charging to the Loan Account of interest, fees, or Lender
Group Expenses.

    2.4  Payments.  

    (a)  Payments by Borrowers.  

     (i) Except as otherwise expressly provided herein, all payments by
Borrowers shall be made in Dollars to Agent's Account for the account of the
Lender Group and shall be made in immediately available funds, no later than
11:00 a.m. (California time) on the date specified herein. Any payment received
by Agent later than 11:00 a.m. (California time), shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue until such following Business Day.

    (ii) Unless Agent receives notice from Administrative Borrower prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

24

--------------------------------------------------------------------------------

    (b)  Apportionment and Application of Payments.  

     (i) Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (including letter agreements
between Agent and individual Lenders), aggregate principal and interest payments
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and payments of fees and expenses (other than fees or expenses that are
for Agent's separate account, after giving effect to any letter agreements
between Agent and individual Lenders) shall be apportioned ratably among the
Lenders. All payments shall be remitted to Agent and all such payments,
including all proceeds of Accounts or other Collateral, received by Agent (other
than payments, including proceeds of Accounts or other Collateral, received
while no Default or Event of Default has occurred or is continuing and which
relate to the payment of principal or interest of specific Obligations or which
relate to the payment of specific fees), shall be applied as follows:

    (A) first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

    (B) second, to pay any Lender Group Expenses then due to the Lenders under
the Loan Documents, on a ratable basis, until paid in full,

    (C) third, to pay any fees then due to Agent (for its separate accounts,
after giving effect to any letter agreements between Agent and the individual
Lenders) under the Loan Documents until paid in full,

    (D) fourth, to pay any fees then due to any or all of the Lenders (after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents, on a ratable basis, until paid in full,

    (E) fifth, to pay interest due in respect of all Agent Advances, until paid
in full,

    (F) sixth, ratably to pay interest due in respect of the Advances (other
than Agent Advances) and the Swing Loans until paid in full,

    (G) seventh, to pay the principal of all Agent Advances until paid in full,

    (H) eighth, to pay the principal of all Swing Loans until paid in full,

    (I) ninth, to pay the principal of all other Advances until paid in full,

    (J) tenth, if an Event of Default has occurred and is continuing, to Agent,
to be held by Agent, for the ratable benefit of Issuing Lender and those Lenders
having a Commitment, as cash collateral in an amount up to 105% of the then
extant Letter of Credit Usage until paid in full,

    (K) eleventh, to pay any other Obligations until paid in full, and

    (L) twelfth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

    (ii) Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).

    (iii) In each instance, so long as no Default or Event of Default has
occurred and is continuing, Section 2.4(b) shall not be deemed to apply to any
payment by Borrowers specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

25

--------------------------------------------------------------------------------

    (iv) For purposes of the foregoing, "paid in full" in respect of any amount
means payment of such amount owing under the Loan Documents according to the
terms thereof, whether or not constituting loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, and whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

    (v) In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

    2.5  Overadvances.  If, at any time or for any reason, the aggregate amount
of outstanding principal of the Advances, Letter of Credit Usage and other
Obligations accrued and payable by Borrowers to the Lender Group pursuant to
this Agreement is greater than permitted in Sections 2.1 or 2.12 (an
"Overadvance"), Borrowers immediately shall pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.4(b). In addition,
Borrowers hereby promise to pay the Obligations (including principal, interest,
fees, costs, and expenses) in Dollars in full to the Lender Group as and when
due and payable under the terms of this Agreement and the other Loan Documents.

    2.6  Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.  

    (a)  Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and other amounts that have
accrued but are not yet due and payable pursuant to Section 2.6(d)) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows: (i) if the relevant Obligation
is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR
Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum rate equal
to the Base Rate plus the Base Rate Margin.

    (b)  Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Commitment, subject to any letter agreement
between Agent and individual Lenders), a Letter of Credit fee (inclusive of all
charges, commissions, fees, and costs associated with the issuance of L/C's)
which shall accrue at a rate equal to 3.25% (of which 3.00% shall be apportioned
ratably among the Lenders and 0.25% shall be for the separate account of Agent)
per annum times the daily balance of the undrawn amount of all outstanding
Letters of Credit.

    (c)  Default Rate.  Upon the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders),

     (i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 3 percentage points above
the per annum rate otherwise applicable hereunder, and

    (ii) the Letter of Credit fee provided for above shall be increased to
3 percentage points above the per annum rate otherwise applicable hereunder.

    (d)  Payment.  Interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrowers hereby
authorize Agent, from time to time, without prior notice to Borrowers, to charge
such interest and fees, all Lender Group Expenses (as and when incurred), the
charges, commissions, fees, and costs provided for in Section 2.12(e) (as and
when accrued or incurred),

26

--------------------------------------------------------------------------------

the fees and costs provided for in Section 2.11 (as and when accrued or
incurred), and all other payments as and when due and payable under any Loan
Document to Borrowers' Loan Account, which amounts thereafter constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances hereunder. Any interest not paid when due shall be compounded by being
charged to Borrowers' Loan Account and shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans hereunder.

    (e)  Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

    (f)  Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

    2.7  Cash Management.  

    (a) Borrowers shall (i) establish and maintain cash management services of a
type and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each a "Cash Management Bank"), and shall request in writing
and otherwise take such reasonable steps to ensure that all of its Account
Debtors forward payment of the amounts owed by them directly to such Cash
Management Bank, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all Collections (including those sent directly by Account Debtors to a Cash
Management Bank) into a bank account in Agent's name (a "Cash Management
Account") at one of the Cash Management Banks.

    (b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrowers, in form and substance reasonably acceptable
to Agent. Each such Cash Management Agreement shall provide, among other things,
that (i) all items of payment deposited in such Cash Management Account and
proceeds thereof are held by such Cash Management Bank as agent or
bailee-in-possession for Agent, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account, other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) it immediately will forward by daily
sweep all amounts in the applicable Cash Management Account to the Agent's
Account.

    (c) So long as no Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Account Bank or Cash Management Account; provided, however, that
(i) such prospective Cash Management Bank shall be reasonably satisfactory to
Agent and Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank, and
(ii) prior to the time of the opening of such Cash Management Account, Borrowers
and such prospective Cash Management Bank shall have executed and delivered to
Agent a Cash Management Agreement. Borrowers shall close any

27

--------------------------------------------------------------------------------

of their Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of written notice from Agent that the creditworthiness of any
Cash Management Bank is no longer acceptable in Agent's reasonable judgment, or
as promptly as practicable and in any event within 60 days of notice from Agent
that the operating performance, funds transfer, availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Agent's liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent's reasonable judgment.

    (d) The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which Borrowers are hereby deemed to have granted a Lien
to Agent.

    2.8  Crediting Payments.  The receipt of any payment item by Agent (whether
from transfers to Agent by the Cash Management Banks pursuant to the Cash
Management Agreements or otherwise) shall not be considered a payment on account
unless such payment item is a wire transfer of immediately available federal
funds made to the Agent's Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent's Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent's Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. The parties
acknowledge and agree that the economic benefit of the foregoing provisions of
this Section 2.8 shall be for the exclusive benefit of Agent.

    2.9  Designated Account.  Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.6(d) . Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance, Agent Advance, or Swing Loan requested by Borrowers and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

    2.10  Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with all Advances (including Agent Advances
and Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrowers or for
Borrowers' account, with the amounts charged pursuant to Section 2.12 in respect
of the Letters of Credit issued by Issuing Lender for Borrowers' account, and
with all other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers' account, including all
amounts received in the Agent's Account from any Cash Management Bank. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after
receipt thereof by Administrative Borrower, Administrative Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

28

--------------------------------------------------------------------------------

    2.11  Fees.  Borrowers shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned among
the Lenders (unless otherwise expressly indicated):

    (a)  Closing Fee.  Borrowers shall pay to Agent, for the ratable benefit of
the Lenders, a closing fee of one percent (1.00%) of the Maximum Revolver
Amount, which fee shall be due and payable in full on the Closing Date,

    (b)  Unused Line Fee.  On the first day of each month during the term of
this Agreement, an unused line fee in an amount equal to 0.375% per annum times
the result of (a) the Maximum Revolver Amount, less (b) the sum of (i) the
average Daily Balance of Advances that were outstanding during the immediately
preceding month, plus (ii) the average daily balance of the Letter of Credit
Usage during the immediately preceding month,

    (c)  Fee Letter Fees.  As and when due and payable under the terms of the
Fee Letter, Borrower shall pay to Agent the fees set forth in the Fee Letter,
and

    (d)  Audit, Appraisal, and Valuation Charges.  For the separate account of
Agent, audit, appraisal, and valuation fees and charges as follows, (i) a fee of
$750 per day, per auditor, plus out-of-pocket expenses for each financial audit
of a Borrower performed by personnel employed by Agent, such financial audits
not to occur more than 4 times per calendar year so long as there has not
occurred any Event of Default which is continuing, (ii) no later than six months
following the Closing Date, a one time charge of $5,000 plus out-of-pocket
expenses for expenses for the establishment of electronic collateral reporting
systems, and (iii) the actual charges paid or incurred by Agent if it elects to
employ the services of one or more third Persons to perform financial audits of
Borrowers, to appraise the Collateral, or any portion thereof, or to assess a
Borrower's business valuation.

    2.12  Letters of Credit  

    (a) Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
"L/C") or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an "L/C Undertaking") with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo Bank of Minnesota, N.A.) for
the account of Borrowers. To request the issuance of an L/C or an L/C
Undertaking (or the amendment, renewal, or extension of an outstanding L/C or
L/C Undertaking), Administrative Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and Agent (reasonably in
advance of the requested date of issuance, amendment, renewal, or extension) a
notice requesting the issuance of an L/C or L/C Undertaking, or identifying the
L/C or L/C Undertaking to be amended, renewed, or extended, the date of
issuance, amendment, renewal, or extension, the date on which such L/C or L/C
Undertaking is to expire, the amount of such L/C or L/C Undertaking, the name
and address of the beneficiary thereof (or of the Underlying Letter of Credit,
as applicable), and such other information as shall be necessary to prepare,
amend, renew, or extend such L/C or L/C Undertaking. If requested by the Issuing
Lender, Borrowers also shall be an applicant under the application with respect
to any Underlying Letter of Credit that is to be the subject of an L/C
Undertaking. The Issuing Lender shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the requested
Letter of Credit:

     (i) The Letter of Credit Usage would exceed the Borrowing Base less the
then extant amount of outstanding Advances, or

    (ii) the Letter of Credit Usage would exceed $50,000,000, or

    (iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the then extant amount of outstanding Advances.

29

--------------------------------------------------------------------------------

    Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may, at Administrative Borrower's request, be issued to
support letters of credit for the account of any Borrower that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall have an expiry date no later than 30 days
prior to the Maturity Date and all such Letters of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers' obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interest may appear.

    (b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Commitment agrees to fund its Pro Rata Share
of any Advance deemed made pursuant to the foregoing subsection on the same
terms and conditions as if Borrowers had requested such Advance and Agent shall
promptly pay to Issuing Lender the amounts so received by it from the Lenders.
By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Lender or the Lenders with Commitment, the Issuing Lender shall be
deemed to have granted to each Lender with a Commitment, and each Lender with a
Commitment shall be deemed to have purchased, a participation in each Letter of
Credit, in an amount equal to its Pro Rata Share of the Risk Participation
Liability of such Letter of Credit, and each such Lender agrees to pay to Agent,
for the account of the Issuing Lender, such Lender's Pro Rata Share of any
payments made by the Issuing Lender under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Commitment
hereby absolutely and unconditionally agrees to pay to Agent, for the account of
the Issuing Lender, such Lender's Pro Rata Share of each L/C Disbursement made
by the Issuing Lender and not reimbursed by Borrowers on the date due as
provided in clause (a) of this Section, or of any reimbursement payment required
to be refunded to Borrowers for any reason. Each Lender with a Commitment
acknowledges and agrees that its obligation to deliver to Agent, for the account
of the Issuing Lender, an amount equal to its respective Pro Rata Share pursuant
to this Section 2.12(b) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3 hereof. If any such Lender fails to make available to Agent the amount
of such Lender's Pro Rata Share of any payments made by the Issuing Lender in
respect of such Letter of Credit as provided in this Section, Agent (for the
account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

    (c) Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower

30

--------------------------------------------------------------------------------

shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability that is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group. Each Borrower agrees to
be bound by the Underlying Issuer's regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender's interpretations of any L/C
issued by Issuing Lender to or for such Borrower's account, even though this
interpretation may be different from such Borrower's own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers' instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group's
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability that is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group.

    (d) Each Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

    (e) [INTENTIONALLY OMITTED]

    (f)  If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change after the date hereof in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) imposed after the
date hereof of any Governmental Authority or monetary authority, including any
change after the date hereof in the application of Regulation D of the Federal
Reserve Board as from time to time in effect (and any successor thereto):

     (i) any reserve, deposit, or similar requirement is or shall, after the
date hereof, be imposed or modified in respect of any Letter of Credit issued
hereunder, or

    (ii) there shall, after the date hereof, be imposed on the Underlying Issuer
or the Lender Group any other condition regarding any Underlying Letter of
Credit or any Letter of Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may reasonably specify to be necessary to compensate the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

31

--------------------------------------------------------------------------------

    2.13  LIBOR Option.  

    (a)  Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate determined by reference to the Base Rate, Borrowers shall
have the option (the "LIBOR Option") to have interest on all or a portion of the
Advances (either upon the Borrowing of any such portion or thereafter as
provided herein) be charged at a rate of interest determined by reference to the
LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of
(i) the last day of the Interest Period applicable thereto, (ii) the occurrence
of an Event of Default in consequence of which the Required Lenders or Agent on
behalf thereof elect to accelerate the maturity of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances bear interest at the LIBOR
Rate and Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

    (b)  LIBOR Election.  

     (i) Administrative Borrower may, at any time and from time to time, so long
as no Event of Default has occurred and is continuing, elect to exercise the
LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
"LIBOR Deadline"). Notice of Administrative Borrower's election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day.
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Commitment.

    (ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, "Funding Losses"). Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.

32

--------------------------------------------------------------------------------

    (iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

    (c)  Prepayments.  Borrowers may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with clause (b) above.

    (d)  Special Provisions Applicable to LIBOR Rate.  

     (i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes after the date hereof in applicable law occurring subsequent to
the commencement of the then applicable Interest Period, including changes after
the date hereof in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding loans bearing interest at a rate determined by
reference to the LIBOR Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under clause (b)(ii) above).

    (ii) In the event that any change after the date hereof in market conditions
or the adoption after the date hereof of any law, regulation, treaty, or
directive, or any change after the date hereof therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender's notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

    (e)  No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at a rate
determined by reference to the LIBOR Rate. The provisions of this Section shall
apply as if each Lender or its Participants had match funded any Obligation as
to which interest is accruing at a rate determined by reference to the LIBOR
Rate by acquiring eurodollar deposits for each Interest Period in the amount of
the LIBOR Rate Loans.

33

--------------------------------------------------------------------------------

    2.14  Capital Requirements.  If, after the date hereof, any Lender
determines that (i) the adoption of or change after the date hereof in any law,
rule, regulation or guideline regarding capital requirements for banks or bank
holding companies, or any change after the date hereof in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), imposed
after the date hereof, has the effect of reducing the return on such Lender's or
such holding company's capital as a consequence of such Lender's Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender's or such holding company's then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity's capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

    2.15  Joint and Several Liability of Borrowers.  

    (a) Each of Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of Borrowers and in consideration of
the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

    (b) Each of Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

    (c) If and to the extent that any of Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

    (d) The Obligations of each Person composing Borrowers under the provisions
of this Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Person composing Borrowers enforceable against each such
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

    (e) Except as otherwise expressly provided in this Agreement, each Person
composing Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Person composing Borrowers hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations,

34

--------------------------------------------------------------------------------

the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Person
composing Borrowers in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement, any and all other indulgences
whatsoever by Agent or Lenders in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any Person composing Borrowers. Without
limiting the generality of the foregoing, each of Borrowers assents to any other
action or delay in acting or failure to act on the part of any Agent or Lender
with respect to the failure by any Person composing Borrowers to comply with any
of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.15 afford grounds for terminating, discharging or
relieving any Person composing Borrowers, in whole or in part, from any of its
Obligations under this Section 2.15, it being the intention of each Person
composing Borrowers that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Person composing Borrowers under this
Section 2.15 shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each Person composing Borrowers
under this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Person composing Borrowers or any Agent or
Lender. The joint and several liability of the Persons composing Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of the Persons composing Borrowers or
any Agent or Lender.

    (f)  Each Person composing Borrowers represents and warrants to Agent and
Lenders that such Borrower is currently informed of the financial condition of
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations. Each Person
composing Borrowers further represents and warrants to Agent and Lenders that
such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Person composing Borrowers hereby covenants that such Borrower
will continue to keep informed of Borrowers' financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

    (g) Each of the Persons composing Borrowers waives all rights and defenses
arising out of an election of remedies by the Agent or any Lender, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed such Person's rights of
subrogation and reimbursement against other Borrowers by the operation of
Section 580(d) of the California Code of Civil Procedure or otherwise.

    (h) Each of the Persons composing Borrowers waives all rights and defenses
that such Borrower may have because the Obligations are secured by collateral
that may include Real Property proceeds. This means, among other things:

     (i) Agent and Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

    (ii) If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:

    (A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

35

--------------------------------------------------------------------------------

    (B) Agent and Lenders may collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

    (i)  The provisions of this Section 2.15 are made for the benefit of the
Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Persons
composing Borrowers as often as occasion therefor may arise and without
requirement on the part of any such Agent, Lender, successor or assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any of the other Persons composing Borrowers or to exhaust any remedies
available to it or them against any of the other Persons composing Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Agent or Lender upon the insolvency,
bankruptcy or reorganization of any of the Persons composing Borrowers, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated in
effect, as though such payment had not been made.

    (j)  Each of the Persons composing Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents or any payments made by it to
the Agent or the Lenders with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents is hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

    (k) Each of the Persons composing Borrowers hereby agrees that, after the
occurrence and during the continuance of any Default or Event of Default, the
payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations. Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for the Lender Group, and such Borrower shall deliver
any such amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).

    2.16  Interpretation of Certain Aspects of Advances.  Notwithstanding
anything to the contrary provided herein:

    (a) A Swing Loan may be made only if Administrative Borrower has requested
that the applicable Advance be a Base Rate Loan; and

36

--------------------------------------------------------------------------------

    (b) Although Swing Loan and Agent Advances are considered to be "Advances"
under the Loan Documents, no Lender is required to make an Advance under
Section 2.1(a) if a Swing Loan or Agent Advance is made, but each Lender is
required to make Settlement pursuant to Section 2.1(f).

3.  CONDITIONS; TERM OF AGREEMENT.

    3.1  Conditions Precedent to the Initial Extension of Credit.  The
obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise to extend any credit provided for hereunder), is subject
to the fulfillment, to the satisfaction of Agent, of each of the conditions
precedent set forth below:

    (a) the Closing Date shall occur on or before April 13, 2001;

    (b) Agent shall have received all financing statements required by Agent,
duly executed by the applicable Borrowers, and Agent shall have received
searches reflecting the filing of all such financing statements;

    (c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

     (i) the Disbursement Letter,

    (ii) the Intercreditor Agreement,

    (iii) the Fee Letter,

    (iv) the Officers' Certificate;

    (d) Agent shall have received a certificate from the Secretary of each
Borrower attesting to the resolutions of such Borrower's Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party and authorizing specific
officers of such Borrower to execute the same;

    (e) Agent shall have received copies of each Borrower's Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;

    (f)  Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

    (g) Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the following jurisdictions, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions: for each Borrower, California, Wisconsin, and Minnesota, and for
Silicon Graphics Federal, Inc., Maryland;

    (h) Agent shall have received confirmation from Bank of America that Parent
has secured, to Bank of America's satisfaction, by cash or one or more letters
of credit, Parent's obligation to cover: (i) the mark-to-market exposure on
foreign exchange contracts (said collateral to be released as the contracts
expire); and (ii) the extension of credit from Bank of America's New Delhi,
India branch;

    (i)  [INTENTIONALLY OMITTED];

    (j)  [INTENTIONALLY OMITTED];

37

--------------------------------------------------------------------------------

    (k) Agent shall have received an executed copy of that certain Amendment of
Confirmation entered into between Parent and Bank of America as part of the
Structured Stock Repurchase Documents;

    (l)  Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;

    (m) [INTENTIONALLY OMITTED];

    (n) Agent shall have received opinions of Borrowers' counsel in form and
substance satisfactory to Agent;

    (o) Agent shall have received satisfactory evidence (including a certificate
of the chief financial officer of Parent) that all tax returns required to be
filed by Borrowers have been timely filed and all taxes upon Borrowers or their
properties, assets, income, and franchises (including Real Property taxes and
payroll taxes) have been paid prior to delinquency, except such taxes that are
the subject of a Permitted Protest;

    (p) Borrowers shall have the Required Availability after giving effect to
the initial extensions of credit hereunder;

    (q) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrowers' books and
records and verification of Borrowers' representations and warranties to the
Lender Group, the results of which shall be satisfactory to Agent, and (ii) an
inspection of each of the locations where Inventory is located, the results of
which shall be satisfactory to Agent;

    (r) Agent shall have received completed reference checks with respect to
Borrowers' senior management, the results of which are satisfactory to Agent in
its sole discretion;

    (s) [INTENTIONALLY OMITTED];

    (t)  Agent shall have received Parent's Closing Date Business Plan;

    (u) Administrative Borrower shall have paid all Lender Group Expenses
incurred in connection with the transactions evidenced by this Agreement;

    (v) [INTENTIONALLY OMITTED];

    (w) [INTENTIONALLY OMITTED];

    (x) Agent shall have received copies of the listing of United States
registered patents, trademarks and copyrights, in each case together with a
certified of the secretary of Administrative Borrower certifying each such
document as being a true, correct, and complete copy thereof;

    (y) Borrowers shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrowers of this Agreement or any other Loan Document
or with the consummation of the transactions contemplated hereby and thereby;
and

    (z) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

    3.2  Conditions Subsequent to the Initial Extension of Credit.  The
obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of each of the conditions

38

--------------------------------------------------------------------------------

subsequent set forth below (the failure by Borrowers to so perform or cause to
be performed constituting an Event of Default):

    (a) within 30 days of the Closing Date, deliver to Agent certified copies of
the policies of insurance, together with the endorsements thereto, as are
required by Section 6.8, the form and substance of which shall be satisfactory
to Agent and its counsel;

    (b) within 60 days of the Closing Date, deliver to Agent executed copies of
the Cash Management Agreements;

    (c) within 30 days of the Closing Date, deliver to Agent Collateral Access
Agreement with respect to the following locations: (i) 2081 N. Shoreline Blvd.,
Bldg. 11, Mountain View, California, (ii) 1600 Amphitheatre Parkway, Bldgs. 30,
31, 40, 41, 42, and 43, (iii) Riverside Systems Building, 100 N. Cashman Drive,
Chippewa Falls, Wisconsin, (iv) Warehouse of Wisconsin, 2313 Olson Drive,
Chippewa Falls, Wisconsin, (v) Sonic Air, 2200 Outer Loop Drive, Louisville,
Kentucky, (vi) 12200-G Plum Orchard Drive, Silver Spring, Maryland, and
(vii) North American Van Lines, 1710 Little Orchard Street, San Jose,
California;

    (d) within 30 days of the Closing Date, deliver to Agent an executed copy of
the Intercompany Subordination Agreement; and

    (e) within 5 Business Days of the Closing Date, deliver to Agent an executed
UCC-1 financing statement describing the Collateral for filing in the State of
Kentucky.

    3.3  Conditions Precedent to all Extensions of Credit.  The obligation of
the Lender Group (or any member thereof) to make all Advances (or to extend any
other credit hereunder) shall be subject to the following conditions precedent:

    (a) the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

    (b) no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;

    (c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, Agent, any Lender, or any of their Affiliates;

    (d) no Material Adverse Change shall have occurred with respect to Borrowers
from the financial condition of Borrowers on March 31, 2001 reflected in the
Closing Date Business Plan;

    (e) no Material Adverse Change (other than a Material Adverse Change
described in Section 3.3(d)) shall have occurred; and

    (f)  Administrative Borrower shall have delivered to Agent a completed and
executed Borrowing Base Certificate, dated as of the Business Day on which the
request for the Borrowing is made.

    3.4  Term.  This Agreement shall become effective upon the execution and
delivery hereof by Borrowers, Agent, and the Lenders and shall continue in full
force and effect for a term ending on April 13, 2003 (the "Maturity Date"). The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
pursuant to Section 9.1.

    3.5  Effect of Termination.  On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrowers
with respect to any outstanding Letters

39

--------------------------------------------------------------------------------

of Credit) immediately shall become due and payable without notice or demand. No
termination of this Agreement, however, shall relieve or discharge Borrowers of
their duties, Obligations, or covenants hereunder and the Agent's Liens in the
Collateral shall remain in effect until all Obligations have been fully and
finally discharged and the Lender Group's obligations to provide additional
credit hereunder have been terminated. When this Agreement has been terminated
and all of the Obligations have been fully and finally discharged and the Lender
Group's obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrowers' sole expense, execute and
deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Agent's Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

    3.6  Early Termination by Borrowers.  Borrowers have the option, at any time
upon 90 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including either (i) providing cash collateral
to be held by Agent for the benefit of those Lenders with a Commitment in an
amount equal to 105% of the then extant Letter of Credit Usage, or (ii) causing
the original Letters of Credit to be returned to the Issuing Lender), in full,
together with the Applicable Prepayment Premium (to be allocated based upon
letter agreements between Agent and individual Lenders). If Administrative
Borrower has sent a notice of termination pursuant to the provisions of this
Section, then the Commitments shall terminate and Borrowers shall be obligated
to repay the Obligations (including either (i) providing cash collateral to be
held by Agent for the benefit of those Lenders with a Commitment in an amount
equal to 105% of the then extant Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to the Issuing Lender), in full,
together with the Applicable Prepayment Premium, on the date set forth as the
date of termination of this Agreement in such notice. In the event of the
termination of this Agreement and repayment of the Obligations at any time prior
to the Maturity Date, for any other reason, including (a) termination upon the
election of the Required Lenders to terminate after the occurrence of an Event
of Default, (b) foreclosure and sale of Collateral, (c) sale of the Collateral
in any Insolvency Proceeding, or (d) restructure, reorganization or compromise
of the Obligations by the confirmation of a plan of reorganization, or any other
plan of compromise, restructure, or arrangement in any Insolvency Proceeding,
then, in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Lender Group or profits lost by the Lender Group
as a result of such early termination, and by mutual agreement of the parties as
to a reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay the Applicable Prepayment Premium to Agent (to
be allocated based upon letter agreements between Agent and individual Lenders),
measured as of the date of such termination. Notwithstanding any provision to
the contrary herein provided, Borrowers shall not be liable for an Applicable
Prepayment Premium if this Agreement is terminated as a direct result of
Borrowers refinancing the Obligations through a commercial banking unit of Wells
Fargo as a provider, arranger or agent of such refinancing.

4.  CREATION OF SECURITY INTEREST.

    4.1  Grant of Security Interest.  Each Borrower hereby grants to Agent, for
the benefit of the Lender Group, a continuing security interest in all of its
right, title, and interest in all currently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all of the
Obligations in accordance with the terms and conditions of the Loan Documents
and in order to secure prompt performance by Borrowers of each of their
covenants and duties under the Loan Documents. The Agent's Liens in and to the
Collateral shall attach to all Collateral without further act on the part of
Agent or Borrowers. Anything contained in this Agreement or any other Loan
Document to the contrary notwithstanding, except for Permitted Dispositions,
Borrowers have no authority, express or implied, to dispose of any item or
portion of the Collateral.

40

--------------------------------------------------------------------------------

    4.2  Negotiable Property.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Property, and if and to the
extent that perfection or priority of Agent's security interest is dependent on
or enhanced by possession, the applicable Borrower, immediately upon the request
of Agent, shall endorse and deliver physical possession of such Negotiable
Property to Agent.

    4.3  Collection of Accounts, General Intangibles Collateral, and Negotiable
Property Collateral.  At any time after the occurrence and during the
continuation of an Event of Default, Agent or Agent's designee may (a) notify
Account Debtors of Borrowers that the Accounts, Negotiable Property Collateral
and General Intangibles Collateral have been assigned to Agent or that Agent has
a security interest therein, or (b) collect the Accounts, Negotiable Property
Collateral and General Intangibles Collateral directly and charge the collection
costs and expenses to the Loan Account. Each Borrower agrees that it will hold
in trust for the Lender Group, as the Lender Group's trustee, any Collections
that it receives and immediately will deliver said Collections to Agent or a
Cash Management Bank in their original form as received by the applicable
Borrower.

    4.4  Delivery of Additional Documentation Required.  At any time upon the
request of Agent, Borrowers shall execute and deliver to Agent, any and all
financing statements, original financing statements in lieu of continuation
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, and all other documents (the "Additional
Documents") that Agent may request in its Permitted Discretion, in form and
substance reasonably satisfactory to Agent, to perfect and continue perfected or
better perfect the Agent's Liens in the Collateral (whether now owned or
hereafter arising or acquired), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, each Borrower authorizes Agent to
execute any such Additional Documents in the applicable Borrower's name and
authorize Agent to file such executed Additional Documents in any appropriate
filing office.

    4.5  Power of Attorney.  Each Borrower hereby irrevocably makes,
constitutes, and appoints Agent (and any of Agent's officers, employees, or
agents designated by Agent) as such Borrower's true and lawful attorney, with
power to (a) if such Borrower refuses to, or fails timely to execute and deliver
any of the documents described in Section 4.4, sign the name of such Borrower on
any of the documents described in Section 4.4, (b) at any time that an Event of
Default has occurred and is continuing, sign such Borrower's name on any invoice
or bill of lading relating to the Collateral, drafts against Account Debtors, or
notices to Account Debtors, (c) send requests for verification of Accounts;
provided, however, that so long as no Event of Default has occurred which is
continuing, Agent will coordinate any such verification activities with
Administrative Borrower, (d) endorse such Borrower's name on any Collection item
that may come into the Lender Group's possession, (e) at any time that an Event
of Default has occurred and is continuing, make, settle, and adjust all claims
under such Borrower's policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (f) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting the Accounts, General Intangibles Collateral or Negotiable
Property Collateral directly with Account Debtors, for amounts and upon terms
that Agent determines to be reasonable, and Agent may cause to be executed and
delivered any documents and releases that Agent determines to be necessary. The
appointment of Agent as each Borrower's attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group's obligations to extend credit hereunder are terminated.

    4.6  Right to Inspect.  Agent and each Lender (through any of their
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and to check, test, and appraise the
Collateral in order to verify Borrowers' financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Collateral;
provided, however, that so long as no Event of Default has occurred which is
continuing, any such inspection, check, test or

41

--------------------------------------------------------------------------------

appraisal shall be conducted during normal business hours in a manner so as not
to interfere unreasonably with Borrowers' business operations.

    4.7  [INTENTIONALLY OMITTED.]  

5.  REPRESENTATIONS AND WARRANTIES.

    In order to induce the Lender Group to enter into this Agreement, each
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date, and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

    5.1  No Encumbrances.  Each Borrower has good and indefeasible title to its
Collateral free and clear of Liens except for Permitted Liens.

    5.2  Eligible Accounts.  The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the sale and delivery of
Inventory to such Account Debtors in the ordinary course of Borrowers' business,
owed to Borrowers without defenses, disputes, offsets, counterclaims, or rights
of return or cancellation. As to each Eligible Account, such Account is not
excluded as ineligible by virtue of one or more of the criteria set forth in
clauses (a) through (o) contained in the definition of "Eligible Accounts" in
Section 1.1.

    5.3  Threshold Inventory.  The Threshold Inventory is of good and
merchantable quality, free from material defects. As to each item of Threshold
Inventory, such Inventory is:

    (a) owned by a Borrower free and clear of all Liens other than Agent's Liens
and Permitted Liens,

    (b) either located at one of the locations set forth on Schedule 5.5 or in
transit from one such location to another such location,

    (c) not located on real property leased by a Borrower or in a contract
warehouse, in each case, unless subject to a Collateral Access Agreement
executed by the lessor, the warehouseman, or other third party, as the case may
be (subject to the delivery of certain Collateral Access Agreements as provided
in Section 3.2(c)), and unless segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises,

    (d) not goods that have been returned or rejected by Borrowers' customers,
and

    (e) not goods that are obsolete or slow moving, restrictive or custom items,
or that constitute packaging and shipping materials, supplies used or consumed
in Borrowers' business, bill and hold goods, defective goods, "seconds," or
Inventory acquired on consignment.

    5.4  Threshold Equipment.  The Threshold Equipment is used or held for use
in Borrowers' business and is fit for such purposes.

    5.5  Location of Threshold Inventory and Threshold Equipment.  Except as set
forth on Schedule 5.5, the Threshold Inventory and the Threshold Equipment are
not stored with a bailee, warehouseman, or similar party and are located only at
the locations identified on Schedule 5.5 or are in transit from one such
location to another.

    5.6  Inventory Records.  Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its Inventory and
the book value thereof.

42

--------------------------------------------------------------------------------

    5.7  Location of Chief Executive Office; FEIN.  The chief executive office
of each Borrower is located at the address indicated in Schedule 5.7 and each
Borrower's FEIN is identified in Schedule 5.7.

    5.8  Due Organization and Qualification; Subsidiaries.  

    (a) Each Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
have a Material Adverse Change.

    (b) Set forth on Schedule 5.8(b), is a complete and accurate description of
the authorized capital Stock of each Borrower, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower's capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

    (c) Set forth on Schedule 5.8(c), is a complete and accurate list of each
Borrower's direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization; and (ii) where indicated in Schedule 5.8(c), the percentage
of equity ownership of such Subsidiaries. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

    5.9  Due Authorization; No Conflict.  

    (a) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Borrower.

    (b) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the Loan Documents to which it is a party do not
and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower's interestholders or any approval or consent of any Person under
any material contractual obligation of any Borrower.

    (c) Other than the filing of financing statements and fixture filings, the
execution, delivery, and performance by each Borrower of this Agreement and the
Loan Documents to which such Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person.

    (d) As to each Borrower, this Agreement and the other Loan Documents to
which such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower will be the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors' rights generally.

    (e) The Agent's Liens are validly created, perfected (to the extent that
perfection can be effected by the measures required to be taken under the Loan
Documents for such purpose), and first priority Liens, subject only to Permitted
Liens.

43

--------------------------------------------------------------------------------

    5.10  Litigation.  Other than those matters disclosed on Schedule 5.10,
there are no actions, suits, or proceedings pending or, to the best knowledge of
Borrowers, threatened against Borrowers, or any of their Subsidiaries, as
applicable, except for (a) matters that are fully covered by insurance (subject
to customary deductibles), and (b) matters arising after the Closing Date that,
if decided adversely to Borrowers, or any of their Subsidiaries, as applicable,
reasonably could not be expected to result in a Material Adverse Change.

    5.11  No Material Adverse Change.  All financial statements relating to
Borrowers that have been delivered by Borrowers to the Lender Group other than
the financial statements provided in the Closing Date Business Plan have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Borrowers' financial
condition as of the date thereof and results of operations for the period then
ended. There has not been a Material Adverse Change with respect to Borrowers
from the financial condition of Borrowers on March 31, 2001 reflected in the
Closing Date Business Plan.

    5.12  Fraudulent Transfer.  

    (a) Each Borrower is Solvent.

    (b) No transfer of property is being made by any Borrower and no obligation
is being incurred by any Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrowers.

    5.13  Employee Benefits.  Except as set forth on Schedule 5.13, none of
Borrowers, their Subsidiaries, or any of their ERISA Affiliates maintains or
contributes to any Benefit Plan or Multiemployer Plan. Each of Borrowers, their
Subsidiaries and their ERISA Affiliates have satisfied the minimum funding
standards of ERISA and the IRC with respect to each Benefit Plan to which it is
obligated to contribute and has made all contributions required under the terms
of each Multiemployer Plan to which it is obligated to contribute. No ERISA
Event has occurred nor has any other event occurred that may result in an ERISA
Event that reasonably could be expected to result in a Material Adverse Change.
None of Borrowers, their Subsidiaries or any of their ERISA Affiliates is
required to provide security to any Benefit Plan under Section 401(a)(29) of the
IRC.

    5.14  Environmental Condition.  No Borrower has received notice that a Lien
arising under any Environmental Law has attached to any of its revenues or to
any Collateral.

    5.15  Brokerage Fees.  Borrowers have not utilized the services of any
broker or finder in connection with Borrowers' obtaining financing from the
Lender Group under this Agreement and no brokerage commission or finders fee is
payable by Borrowers in connection herewith.

    5.16  Intellectual Property.  Each Borrower owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted.
Administrative Borrower has delivered to Agent a true, correct, and complete
listing of all United States registered patents, United States registered
trademarks, and United States registered copyrights as to which each Borrower is
the owner or is an exclusive licensee.

    5.17  Leases.  Borrowers enjoy peaceful and undisturbed possession under all
leases of Equipment and Real Property located in the United States material to
the business of Borrowers and to which Borrowers are a party or under which
Borrowers are operating. All of such leases are valid and subsisting and no
material default by Borrowers exists under any of them.

    5.18  DDAs.  Set forth on Schedule 5.18 are all of the DDAs of each
Borrower, including, with respect to each depository: (i) the name and address
of that depository, and (ii) the account numbers of the accounts maintained with
such depository.

44

--------------------------------------------------------------------------------

    5.19  Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Borrowers in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Borrowers in writing to the Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. On the Closing Date, the Closing Date Business Plan represents, and as
of the date on which any other Projections are delivered to Agent, such
additional Projections represent Borrowers' good faith best estimate of its
future performance for the periods covered thereby. Notwithstanding anything in
any Loan Document to the contrary, Borrowers make no representation or warranty
for any purpose, including, without limitation, Section 8.11 hereof, as to any
projection or forecast of results or other forward looking statement set forth
in any Projection, in the Closing Date Business Plan or otherwise in any
document or statement delivered or made to the Agent or any Lender other than,
in the case of any such projection, forecast or forward looking statement, that
Borrowers had a good faith belief at the time of such delivery that such
projection, forecast or forward looking statement was reasonably supported based
on the assumptions described in connection therewith at the time of such
delivery.

    5.20  Indebtedness.  Set forth on Schedule 5.20 is a true and complete list
of all Indebtedness of each Borrower outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
and the principal financial terms thereof.

    5.21  Classified Material.  The Classified Material is not necessary to and
will not otherwise prohibit or impede the Lender Group's enforcement rights
related to any Collateral (except for non-material amounts of Books and
Equipment which may contain Classified Material).

6.  AFFIRMATIVE COVENANTS.

    Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations,
Borrowers shall do all of the following (provided, however, that only
Administrative Borrower is required to comply with Section 6.2 and
Section 6.3(a)(iii), in each case on behalf of itself and the other Borrower):

    6.1  Accounting System.  Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Borrowers also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the Inventory.

45

--------------------------------------------------------------------------------

    6.2  Collateral Reporting.  Provide Agent (and if so requested by Agent,
with copies for each Lender) with the following documents at the following times
in form satisfactory to Agent:

Weekly   (a) a sales journal, collection journal, and credit register since the
last such schedule and a calculation of the Borrowing Base as of such date, and
 
 
(b) notice of all returns, disputes, or claims.
 
 
(c) restricted and unrestricted cash of Parent and its Subsidiaries on both a
consolidated domestic and worldwide basis,
 
 
(d) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts),
Monthly (not later than the 10th day of each month)
 
(e) a detailed aging, by total, of the Accounts, together with a reconciliation
to the detailed calculation of the Borrowing Base previously provided to Agent,
 
 
(f) a summary aging, by vendor, of Borrowers' accounts payable and any book
overdraft, and
 
 
(g) a calculation of Dilution for the prior month.
Quarterly
 
(h) a detailed list of each Borrower's customers,
 
 
(i) a report regarding each Borrower's accrued, but unpaid, ad valorem taxes,
Upon request by Agent
 
(j) copies of invoices in connection with the Accounts, credit memos, remittance
advices, deposit slips, shipping and delivery documents in connection with the
Accounts and, for Inventory and Equipment acquired by Borrowers, purchase orders
and invoices, and
 
 
(k) such other reports as to the Collateral, or the financial condition of
Borrowers as Agent may request.

    In addition, each Borrower agrees to cooperate fully with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth above.

    6.3  Financial Statements, Reports, Certificates.  Deliver to Agent, with
copies to each Lender:

    (a) as soon as available, but in any event within 30 days (45 days in the
case of the a month that is the end of one of the first 3 fiscal quarters in a
fiscal year) after the end of each month during each of Parent's fiscal years,

     (i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent's and its Subsidiaries' operations during
such period,

    (ii) a certificate signed by the chief financial officer of Parent to the
effect that:

    (A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Subsidiaries,

46

--------------------------------------------------------------------------------

    (B) the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and

    (C) there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto), and

    (iii) a Compliance Certificate demonstrating, in reasonable detail,
compliance at the end of such quarter with the applicable financial covenants
contained in Section 7.20, and

    (b) as soon as available, but in any event within 90 days after the end of
each of Parent's fiscal years,

     (i) financial statements of Parent and its Subsidiaries for each such
fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management),

    (ii) a certificate of such accountants addressed to Agent and the Lenders
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default under Section 7.20,

    (c) as soon as available, but in any event within 30 days prior to the start
of each of Parent's fiscal years,

     (i) copies of Parent's Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its reasonable
discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, quarter by quarter, certified by the chief financial officer of
Parent as being such officer's good faith best estimate of the financial
performance of Parent and its Subsidiaries during the period covered thereby,

    (d) if and when filed by any Borrower, within 5 days of filing,

     (i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

    (ii) any other filings made by any Borrower with the SEC,

    (iii) copies of Borrowers' federal income tax returns, and any amendments
thereto, filed with the Internal Revenue Service, and

    (iv) any other information that is provided by Parent to its shareholders
generally,

    (e) if and when filed by any Borrower and as requested by Agent,
satisfactory evidence of payment of applicable excise taxes in each jurisdiction
(i) in which any Borrower conducts business or is required to pay any such
excise tax, (ii) where any Borrower's failure to pay any such applicable excise
tax would result in a Lien on any of the Collateral, or (iii) where any
Borrower's failure to pay any such applicable excise tax reasonably could be
expected to result in a Material Adverse Change,

    (f)  as soon as a Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrowers propose to take with respect thereto, and

47

--------------------------------------------------------------------------------

    (g) upon the request of Agent, any other report reasonably requested
relating to the financial condition of Borrowers.

    In addition to the financial statements referred to above, Parent agrees to
deliver financial statements prepared on both a consolidated and consolidating
basis. Parent agrees that its independent certified public accountants are
authorized to communicate with Agent and to release to Agent whatever financial
information concerning Borrowers that Borrowers are obligated to deliver to
Agent pursuant to this Agreement, and agrees that Agent may contact directly any
such accounting firm or service bureau in order to obtain such information.

    6.4  [INTENTIONALLY OMITTED.]

    6.5  Return.  Cause returns and allowances as between Borrowers and their
Account Debtors, to be on the same basis and in accordance with the usual
customary practices of the applicable Borrower, as they exist at the time of the
execution and delivery of this Agreement.

    6.6  Maintenance of Properties.  Maintain and preserve all of its properties
which are necessary or useful in the proper conduct to its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all leases to which it is a party as lessee, so as
to prevent any loss or forfeiture thereof or thereunder.

    6.7  Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrowers
or any of their assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrowers
will make timely payment or deposit of all tax payments and withholding taxes
required of it by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that the applicable Borrower has made such payments or deposits.
Borrowers shall deliver satisfactory evidence of payment of applicable excise
taxes in each United States jurisdiction in which any Borrower is required to
pay any such excise tax.

    6.8  Insurance.  

    (a) At Borrowers' expense, maintain insurance respecting its property and
assets wherever located, covering loss or damage by fire, theft, explosion, and
all other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Borrowers shall deliver
copies of all such policies to Agent with a satisfactory lender's loss payable
endorsement naming Agent as a loss payee or additional insured, as appropriate.
Each policy of insurance or endorsement shall contain a clause requiring the
insurer to give not less than 30 days prior written notice to Agent in the event
of cancellation of the policy for any reason whatsoever.

    (b) Administrative Borrower shall give Agent prompt notice of any loss of
the Collateral in an amount in excess of $250,000 covered by such insurance.
Agent shall have the exclusive right to adjust any such losses payable under any
such insurance policies in excess of $250,000, without any liability to
Borrowers whatsoever in respect of such adjustments. Any monies received as
payment for any loss under any insurance policy mentioned above (other than
liability insurance policies) or as payment of any award or compensation for
condemnation or taking by eminent domain of Collateral, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Administrative Borrower
under staged payment terms reasonably satisfactory to the Required Lenders for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable

48

--------------------------------------------------------------------------------

promptness and shall be of a value at least equal to the value of the items of
property destroyed prior to such damage or destruction.

    (c) Borrowers shall not take out separate insurance concurrent in form or
contributing in the event of loss with insurance covering the Collateral
required to be maintained under this Section 6.8, unless Agent is included
thereon as named insured with the loss payable to Agent under a lender's loss
payable endorsement or its equivalent. Administrative Borrower immediately shall
notify Agent whenever such separate insurance is taken out, specifying the
insurer thereunder and full particulars as to the policies evidencing the same,
and copies of such policies promptly shall be provided to Agent.

    6.9  Location of Threshold Inventory and Threshold Equipment.  Keep the
Threshold Inventory and Threshold Equipment only at the locations identified on
Schedule 5.5 or in transit from one such location to another; provided, however,
that Administrative Borrower may amend Schedule 5.5 so long as such amendment
occurs by written notice to Agent not less than 30 days prior to the date on
which the Inventory or Equipment is moved to such new location, so long as such
new location is within the continental United States, and so long as, at the
time of such written notification, the applicable Borrower provides any
financing statements or fixture filings necessary to perfect and continue
perfected the Agent's Liens on such assets and also, if such location is not
owned by a Borrower, provides to Agent a Collateral Access Agreement (subject to
the time and extent permitted for compliance with Section 3.2(c)).

    6.10  Compliance with Laws.  Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, would not result in and reasonably could not be expected to
result in a Material Adverse Change.

    6.11  Leases.  Pay when due all rents and other amounts payable under any
leases to which any Borrower is a party or by which any Borrower's properties
and assets are bound, unless the failure to pay such amounts would not,
individually or in the aggregate, result in and reasonably could not be expected
to result in a Material Adverse Change or a Lien other than a Permitted Lien.

    6.12  Brokerage Commissions.  Pay any and all brokerage commission or
finders fees incurred in connection with or as a result of Borrowers' obtaining
financing from the Lender Group under this Agreement. Borrowers agree and
acknowledge that payment of all such brokerage commissions or finders fees shall
be the sole responsibility of Borrowers, and each Borrower agrees to indemnify,
defend, and hold Agent and the Lender Group harmless from and against any claim
of any broker or finder arising out of Borrowers' obtaining financing from the
Lender Group under this Agreement.

    6.13  Existence.  At all times preserve and keep in full force and effect
each Borrower's valid existence and good standing and any rights and franchises,
in each case material to Borrowers' businesses.

    6.14  [INTENTIONALLY OMITTED]  

    6.15  Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, (a) notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the facts and circumstances in which such statement was made or known by any
Borrower to exist at the time such statement was made, and (b) correct any
defect or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgment, filing, or recordation thereof.

49

--------------------------------------------------------------------------------

7.  NEGATIVE COVENANTS.

    Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations, it will
not do any of the following:

    7.1  Indebtedness.  Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness or permit any Subsidiary to do the same, except:

    (a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;

    (b) Indebtedness set forth on Schedule 5.20;

    (c) Permitted Purchase Money Indebtedness;

    (d) Indebtedness reflected in the Closing Date Business Plan,

    (e) intercompany advances, guaranties, capital contributions and other
Investments made in the ordinary course of business,

    (f)  Indebtedness consisting of obligations of Parent under the Structured
Stock Repurchase Documents or incurred in connection with any full or partial
termination, unwinding or settlement, whether or not at the option of Parent, of
the Structured Stock Repurchase,

    (g) other unsecured Indebtedness in an aggregate principal amount at any
time outstanding not to exceed $50,000,000, and

    (h) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) through (g) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) such refinancings,
renewals, or extensions do not result in an increase in the principal amount of,
or interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (ii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions, that, taken as a
whole, are materially more burdensome or restrictive to the applicable Borrower,
and (iii) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must be
include subordination terms and conditions that are at least as favorable to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness.

    7.2  Liens.  Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets located within the
United States, of any kind, whether now owned or hereafter acquired, or any
income or profits therefrom, except for Permitted Liens (including Liens that
are replacements of Permitted Liens to the extent that the original Indebtedness
is refinanced, renewed, or extended under Section 7.1(h) and so long as the
replacement Liens only encumber those assets that secured the refinanced,
renewed, or extended Indebtedness).

    7.3  Restrictions on Fundamental Changes.  

    (a) Enter into any merger or consolidation (other than a merger or
consolidation in which Borrower is the surviving entity and that is otherwise
permitted in Section 7.13), reorganization or recapitalization not otherwise
permitted under the Loan Documents, or reclassify its Stock other than pursuant
to the terms of such Stock.

    (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

50

--------------------------------------------------------------------------------

    (c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or substantially all of its
assets.

    7.4  Disposal of Assets.  Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of its assets.

    7.5  Change Name.  Change its name, FEIN, corporate structure or identity,
or add any new fictitious name; provided, however, that a Borrower may change
its name upon at least 30 days prior written notice by Administrative Borrower
to Agent of such change and so long as, at the time of such written
notification, such Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected Agent's Liens.

    7.6  Guarantee.  Except where otherwise permitted as a guarantee of
Indebtedness under Section 7.1, guarantee or otherwise become in any way liable
with respect to the obligations of any third Person except by endorsement of
instruments or items of payment for deposit to the account of Borrowers or which
are transmitted or turned over to Agent.

    7.7  Nature of Business.  Make any change in the principal nature of its
business.

    7.8  Prepayments and Amendments.  

    (a) Except in connection with (i) any full or partial termination, unwinding
or settlement, whether or not at the option of Parent, of the Structured Stock
Repurchase or otherwise pursuant to the Structured Stock Repurchase Documents or
(ii) a refinancing permitted by Section 7.1(h), prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of any Borrower, other than the
Obligations in accordance with this Agreement; and

    (b) Except in connection with (i) any full or partial termination, unwinding
or settlement, whether or not at the option of Parent, of the Structured Stock
Repurchase or otherwise pursuant to the Structured Stock Repurchase Documents or
(ii) a refinancing permitted by Section 7.1(h), directly or indirectly, amend,
modify, alter, increase, or change any of the terms or conditions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning Indebtedness permitted under Sections 7.1(b) through 7.1(g) in a
manner materially adverse to the Lender Group.

    7.9  Change of Control.  Cause, permit, or suffer, directly or indirectly,
any Change of Control.

    7.10  Consignments.  Consign any Inventory or sell any Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.

    7.11  Distributions.  Other than (i) any full or partial termination,
unwinding or settlement, whether or not at the option of Parent, of the
Structured Stock Repurchase or otherwise pursuant to the Structured Stock
Repurchase Documents or (ii) distributions or declaration and payment of
dividends by a Borrower to another Borrower, make any distribution or declare or
pay any dividends (in cash or other property, other than common Stock) on, or
purchase, acquire, redeem, or retire any Borrower's Stock, of any class, whether
now or hereafter outstanding.

    7.12  Accounting Methods.  Materially modify or change its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrowers' accounting records in a manner that would
result in said accounting firm or service bureau declining to provide Agent
information regarding the Collateral or Borrowers' financial condition.

    7.13  Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) other than Indebtedness permitted under Section 7.1 and
guarantees permitted under Section 7.6 for or in connection with any Investment.

51

--------------------------------------------------------------------------------

    7.14  Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrowers except for
transactions that are in the ordinary course of Borrowers' business, upon fair
and reasonable terms, and that are no less favorable to Borrowers than would be
obtained in an arm's length transaction with a non-Affiliate.

    7.15  Suspension.  Other than Permitted Dispositions, suspend or go out of a
substantial portion of its business.

    7.16  [INTENTIONALLY OMITTED].  

    7.17  Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date to pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, for its lawful and permitted
purposes.

    7.18  Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees.  Relocate its chief executive office to a new location without
Administrative Borrower providing 30 days prior written notification thereof to
Agent and so long as, at the time of such written notification, the applicable
Borrower provides any financing statements or fixture filings necessary to
perfect and continue perfected the Agent's Liens and also provides to Agent a
Collateral Access Agreement with respect to such new location if such location
is not owned by Borrower. The Threshold Inventory and Threshold Equipment shall
not at any time now or hereafter be stored with a bailee, warehouseman, or
similar party without Agent's prior written consent.

    7.19  [INTENTIONALLY OMITTED.]

    7.20  Financial Covenants.  Fail to maintain:

    (a)  Minimum EBITDA.  EBITDA, measured on a fiscal quarter-end basis, of not
less than the required amount set forth in the following table for the
applicable period set forth opposite thereto;

Applicable Amount

--------------------------------------------------------------------------------

  Applicable Period

--------------------------------------------------------------------------------

<$95,000,000>   For the 3 month period ending June 30, 2001
$9,000,000
 
For the 3 month period ending September 30, 2001
$21,000,000
 
For the 3 month period ending December 31, 2001
$35,000,000
 
For the 3 month period ending March 31, 2002
$43,000,000
 
For the 3 month period ending June 30, 2002;

provided, however, that: (x) the required amount of EBITDA for 3 month period
ending June 30, 2001 shall be increased by $1 for each $1 by which Borrowers'
restructuring charges during the same 3 month period aggregate less than
$80,000,000; (y) if Parent is required under GAAP to make a non-cash write-down
of its remaining investment in WAM!NET after the date hereof, then the required
amount of EBITDA for the 3 month period during which said write-down is made
shall be decreased by the amount of said write-down; and (z) the required amount
of EBITDA for each 3 month period ending after June 30, 2002 shall be set by
Agent at a discount to projected EBITDA following receipt of and based upon
applicable Projections satisfactory to Lenders.

52

--------------------------------------------------------------------------------

    (b)  Minimum Cash and Cash Equivalents.  Cash and Cash Equivalents of Parent
and its Subsidiaries, determined on a consolidated basis, of no less than
$50,000,000 at all times during the term of this Agreement.

8.  EVENTS OF DEFAULT.

    Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

    8.1   If Borrowers fail to pay when due and payable or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);

    8.2   (a) If Borrowers fail or neglect to perform, keep, or observe any
covenant or other provision contained in Sections 6.2 or 6.3 hereof and such
failure or neglect continues for a period of 5 Business Days after the date on
which such failure or neglect first occurs, or (b) if Borrowers fail or neglect
to perform, keep, or observe any covenant or other provision contained in
Sections 4.2, 6.1, 6.6, 6.7 or 6.11 hereof and such failure or neglect is not
cured within 15 days after the date on which such failure or neglect first
occurs, or (c) if Borrowers fail or neglect to perform, keep, or observe any
other covenant or other provision contained in any Section of this Agreement
(other than a Section that is expressly addressed elsewhere in this Section 8)
or the Loan Documents (other than a Section of such other Loan Document
addressed elsewhere in this Section 8);

    8.3   If any material portion of any Borrower's assets is attached, seized,
subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person;

    8.4   If an Insolvency Proceeding is commenced by any Borrower;

    8.5   If an Insolvency Proceeding is commenced against any Borrower and any
of the following events occurs: (a) the applicable Borrower consents to the
institution of the Insolvency Proceeding against it, (b) the petition commencing
the Insolvency Proceeding is not timely controverted, (c) the petition
commencing the Insolvency Proceeding is not dismissed within 45 calendar days of
the date of the filing thereof; provided, however, that, during the pendency of
such period, Agent (including any successor agent) and each other member of the
Lender Group shall be relieved of their obligation to extend credit hereunder,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, any Borrower, or (e) an order for relief shall have
been entered therein;

    8.6   If any Borrower is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;

    8.7   If a notice of Lien, levy, or assessment is filed of record with
respect to any Collateral (or any portion thereof) by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any Collateral (or any portion thereof) and the same is not paid
before such payment is delinquent;

    8.8   If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of the Collateral;

    8.9   If there is a default in any material agreement to which any Borrower
or any of its Subsidiaries is a party, including any agreement evidencing,
securing or otherwise relating to Indebtedness in an amount in excess of
$5,000,000, and such default (a) occurs at the final maturity of the obligations
thereunder, or (b) results in a right by the other party thereto, irrespective
of whether exercised, to accelerate the maturity of the applicable Borrower's or
its Subsidiaries' obligations

53

--------------------------------------------------------------------------------

thereunder, to terminate such agreement, or to refuse to renew such agreement
pursuant to an automatic renewal right therein;

    8.10   If any Borrower makes any payment on account of Indebtedness that has
been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

    8.11   If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or Record made to the
Lender Group in connection with the transactions contemplated by the Loan
Documents by any Borrower, or any officer, employee, or director of any Borrower
proves to have been untrue in any material respect when made;

    8.12   [INTENTIONALLY OMITTED];

    8.13   If this Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected (to
the extent that perfection can be effected by the measures required to be taken
under the Loan Documents for such purpose) and, except to the extent permitted
by the terms hereof or thereof and otherwise subject to Permitted Liens, first
priority Lien on or security interest in the Collateral covered hereby or
thereby; or

    8.14   Any material provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower in a proceeding shall be commenced by
any Borrower, or by any Governmental Authority having jurisdiction over any
Borrower, seeking to establish the invalidity or unenforceability thereof.

9.  THE LENDER GROUP'S RIGHTS AND REMEDIES.

    9.1  Rights and Remedies.  Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without demand) may authorize and instruct Agent to
do any one or more of the following on behalf of the Lender Group (and Agent,
acting upon the instructions of the Required Lenders, shall do the same on
behalf of the Lender Group), all of which are authorized by Borrowers:

    (a) Declare all Obligations (including the Dollar amount of contingent
unreimbursed liabilities under L/C's and L/C Undertakings) whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

    (b) Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;

    (c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent's Liens in the Collateral and without affecting the Obligations;

    (d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers reasonably advisable, and in such
cases, Agent will credit the Loan Account with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection therewith;

    (e) Cause Borrowers to hold all returned Inventory in trust for the Lender
Group, segregate all returned Inventory from all other assets of Borrowers or in
Borrowers' possession and conspicuously label said returned Inventory as the
property of the Lender Group;

    (f)  Without notice to or demand upon any Borrower, make such payments and
do such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Borrower agrees to assemble the Collateral if
Agent so requires, and to make the Collateral

54

--------------------------------------------------------------------------------

available to Agent at a place that Agent may designate which is reasonably
convenient to both parties. Each Borrower authorizes Agent to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
Lien that in Agent's determination appears to conflict with the Agent's Liens
and to pay all expenses incurred in connection therewith and to charge
Borrowers' Loan Account therefor. With respect to any of Borrowers' owned or
leased premises, each Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group's rights or remedies provided herein, at law,
in equity, or otherwise;

    (g) Without notice to any Borrower (such notice being expressly waived), and
without constituting a retention of any Collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by the
Lender Group (including any amounts received in the Cash Management Accounts),
or (ii) Indebtedness at any time owing to or for the credit or the account of
any Borrower held by the Lender Group;

    (h) Agent or Agent's designee may (a) notify Account Debtors of Borrowers
that the Accounts, General Intangibles Collateral and Negotiable Property
Collateral of Borrower have been assigned to Agent or that Agent has a security
interest therein, or (b) collect such Accounts, General Intangibles Collateral
and Negotiable Property Collateral directly and charge the collection costs and
expenses to the Loan Account. Borrowers agree that each will hold in trust for
Agent, as Agent's trustee, any Collections that it receives and immediately will
deliver said Collections to Agent in their original form as received by such
Borrower;

    (i)  Hold, as cash collateral, any and all balances and deposits of any
Borrower held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;

    (j)  Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Each Borrower hereby grants to Agent a license or other right to
use, without charge, such Borrower's software (including all rights thereto as
owner or licensee thereof), labels, patents, copyrights, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and such Borrower's rights
under all licenses and all franchise agreements shall inure to the Lender
Group's benefit;

    (k) Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrowers' premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

    (l)  Agent shall give notice of the disposition of the Collateral as
follows:

     (i) Agent shall give Administrative Borrower (for the benefit of the
applicable Borrower) a notice in writing of the time and place of public sale,
or, if the sale is a private sale or some other disposition other than a public
sale is to be made of the Collateral, the time on or after which the private
sale or other disposition is to be made; and

    (ii) The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

55

--------------------------------------------------------------------------------

    (m) Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;

    (n) Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Collateral or to operate same and, to
the maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing;

    (o) The Lender Group shall have all other rights and remedies available to
it at law or in equity pursuant to any other Loan Documents; and

    (p) Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers. Any excess will be
returned, without interest and subject to the rights of third Persons, by Agent
to Administrative Borrower (for the benefit of the applicable Borrower).

    9.2  Remedies Cumulative.  The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. TAXES AND EXPENSES.

    If any Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then Agent, in its sole discretion,
and without prior notice to any Borrower, may do any or all of the following;
provided, however, that if any failure by any Borrower described above in this
Section 10 does not constitute an Event of Default and occurs when there has not
occurred any Event of Default which is continuing, then Agent may do any or all
of the following only if Agent shall have given notice of such failure to
Administrative Borrower and such failure is not cured within 5 Business Days
after the date of such notice: (a) make payment of the same or any part thereof,
(b) set up such reserves in Borrowers' Loan Account as Agent deems necessary to
protect the Lender Group from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 6.8 hereof, obtain and maintain
insurance policies of the type described in Section 6.8 and take any action with
respect to such policies as Agent deems prudent. Any such amounts paid by Agent
shall constitute Lender Group Expenses and any such payments shall not
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

11. WAIVERS; INDEMNIFICATION.

    11.1  Demand; Protest; etc.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor (other than any notice required under
this Agreement), notice of payment and nonpayment (other than any notice
required under this Agreement), nonpayment at maturity, release, compromise,
settlement, extension, or renewal of documents, instruments, chattel paper, and
guarantees at any time held by the Lender Group on which each such Borrower may
in any way be liable.

    11.2  The Lender Group's Liability for Collateral.  Each Borrower hereby
agrees that: (a) so long as the Lender Group complies with its obligations, if
any, under the Code, the Lender Group shall not in any way or manner be liable
or responsible for: (i) the safekeeping of any of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any

56

--------------------------------------------------------------------------------

diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

    11.3  Indemnification.  Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons with respect to each
Lender, each Participant, and each of their respective officers, directors,
employees, agents, and attorneys-in-fact (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
of this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the "Indemnified Liabilities"). The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12. NOTICES.

    Unless otherwise provided in this Agreement, all notices or demands by
Borrowers or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as the Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Borrowers
in care of Administrative Borrower or to Agent, as the case may be, at its
address set forth below:

Administrative Borrower:   Silicon Graphics, Inc.
1600 Amphitheatre Parkway
Mountain View, California 94043
Attn: Jean Furter, Vice President and Treasurer
Fax No.: (650) 932-0660
Email address: jean@sgi.com

57

--------------------------------------------------------------------------------


with copies to:
 
Brobeck Phleger & Harrison, LLP
Spear Street Tower
One Market
San Francisco, California 94105
Attn: Douglas Young, Esq.
Fax No.: (415) 442-1010
Email address: dyoung@brobeck.com
and copies to:
 
Silicon Graphics, Inc.
1600 Amphitheatre Parkway
Mountain View, California 94043
Attn: Barry Weinert, Esq., Associate General Counsel
Fax No.: (650) 933-0096
Email address: barryw@sgi.com
If to Lenders:
 
c/o Foothill Capital Corporation
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager
Fax No.: (310) 478-9788
with copies to:
 
Jeffer, Mangels, Butler & Marmaro LLP
2121 Avenue of the Stars
Tenth Floor
Los Angeles, California 90067
Attn: Joel J. Berman, Esq.
Fax: (310) 203-0567
Email address: jjb@jmbm.com

    Agent and Borrowers may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

    (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

    (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT

58

--------------------------------------------------------------------------------

SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS
AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).

    (c) BORROWERS AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

    14.1  Assignments and Participations.  

    (a) Any Lender may, with the written consent of Agent and, so long as no
Event of Default has occurred and is continuing, upon 5 Business Days' notice to
and with the written consent of Administrative Borrower (not to be unreasonably
withheld) (provided that no written consent of Agent or Borrowers shall be
required in connection with any assignment and delegation by a Lender to an
Eligible Transferee), assign and delegate to one or more assignees (each an
"Assignee") all, or any ratable part of all, of the Obligations, the Commitments
and the other rights and obligations of such Lender hereunder and under the
other Loan Documents, in a minimum amount of $5,000,000; provided, however, that
Borrowers and Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Administrative Borrower and Agent an Assignment and
Acceptance in form and substance satisfactory to Agent, and (iii) the assignor
Lender or Assignee has paid to Agent for Agent's separate account a processing
fee in the amount of $5,000 and (iv) such Assignee has delivered any applicable
documentation relating to exemption from withholding taxes provided for in
Section 16.11. Anything contained herein to the contrary notwithstanding, the
consent of Agent or Borrowers shall not be required (and payment of any fees
shall not be required) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender.

    (b) From and after the date that Agent notifies the assignor Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender's rights and obligations under this
Agreement and the other Loan Documents, such

59

--------------------------------------------------------------------------------

Lender shall cease to be a party hereto and thereto), and such assignment shall
affect a novation between Borrowers and the Assignee.

    (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

    (d) Immediately upon each Assignee's making its processing fee payment under
the Assignment and Acceptance and receipt and acknowledgment by Agent of such
fully executed Assignment and Acceptance, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

    (e) Any Lender may at any time, with the written consent of Agent, sell to
one or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a "Participant") participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the "Originating Lender") hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
"Lender" for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a "Lender" hereunder or under the other Loan
Documents and the Originating Lender's obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender's rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or a material portion of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the

60

--------------------------------------------------------------------------------

amount of, the interest or fees payable to such Participant through such Lender,
or (E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums; and (v) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation. The
rights of any Participant only shall be derivative through the Originating
Lender with whom such Participant participates and no Participant shall have any
rights under this Agreement or the other Loan Documents or any direct rights as
to the other Lenders, Agent, Borrowers, the Collections, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
The provisions of this Section 14.1(e) are solely for the benefit of the Lender
Group, and no Borrower shall have any rights as third party of any such
provisions.

    (f)  In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Borrowers or Borrowers' business.

    (g) Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

    14.2  Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders' prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by any Borrower is required in
connection with any such assignment.

15. AMENDMENTS; WAIVERS.

    15.1  Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Administrative Borrower (on behalf of all
Borrowers) and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Administrative Borrower (on
behalf of all Borrowers) and acknowledged by Agent, do any of the following:

    (a) increase or extend any Commitment of any Lender,

    (b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

    (c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

    (d) change the percentage of the Commitments that is required to take any
action hereunder,

    (e) amend this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

61

--------------------------------------------------------------------------------



    (f)  release Collateral other than as permitted by Section 16.12,

    (g) change the definition of "Required Lenders,"

    (h) contractually subordinate any of the Agent's Liens,

    (i)  release any Borrower from any obligation for the payment of money, or

    (j)  change the definition of Borrowing Base or the definitions of Eligible
Accounts, or Maximum Revolver Amount, or change Section 2.1, or

    (k) amend any of the provisions of Section 16,

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

    15.2  Replacement of Holdout Lender.  

    (a) If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender ("Holdout Lender") fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a "Replacement Lender"), and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

    (b) Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender's Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

    15.3  No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or, any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

62

--------------------------------------------------------------------------------

16. AGENT; THE LENDER GROUP.

    16.1  Appointment and Authorization of Agent.  Each Lender hereby designates
and appoints Agent as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 (other than Sections 16.11 and 16.17) are solely
for the benefit of Agent and the Lenders, and Borrowers shall have no rights as
a third party beneficiary of any of the provisions contained herein (other than
Sections 16.11 and 16.17). Any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word "Agent" is for convenience only, that Agent is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management accounts as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Obligations, the Collateral, the Collections, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

    16.2  Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

    16.3  Liability of Agent.  None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity,

63

--------------------------------------------------------------------------------

effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the Books or properties of Borrowers or the books or records or
properties of any of Borrowers' Subsidiaries or Affiliates.

    16.4  Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrowers
or counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

    16.5  Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a "notice of default." Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

    16.6  Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to

64

--------------------------------------------------------------------------------

inform itself as to the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrowers and any other Person (other
than the Lender Group) party to a Loan Document. Except for notices, reports,
and other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrowers and any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons.

    16.7  Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, reasonable attorneys fees
and expenses, costs of collection by outside collection agencies and auctioneer
fees and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrowers are obligated to reimburse Agent or Lenders
for such expenses pursuant to the Loan Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from Collections
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders. In the event Agent is not
reimbursed for such costs and expenses from Collections received by Agent, each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
Agent for the amount of such Lender's Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person's gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender's ratable share of any costs or out-of-pocket expenses (including
attorneys fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

    16.8  Agent in Individual Capacity.  Foothill and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though Foothill were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, Foothill or its Affiliates may receive information regarding
Borrowers or their Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms "Lender" and "Lenders" include Foothill in its individual capacity.

    16.9  Successor Agent.  Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders.

65

--------------------------------------------------------------------------------

If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

    16.10  Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person (other than
the Lender Group) party to any Loan Documents as though such Lender were not a
Lender hereunder without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person (other than the
Lender Group) party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender not shall be under any obligation to provide such
information to them. With respect to the Swing Loans and Agent Advances, Swing
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of the
Agent.

    16.11  Withholding Taxes.  

    (a) If any Lender is a "foreign corporation, partnership or trust" within
the meaning of the IRC and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the IRC, such Lender agrees
with and in favor of Agent and Borrowers, to deliver to Agent and Administrative
Borrower:

     (i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (a) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a "bank" as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder (within the meaning of
Section 881(c)(3)(B) of the IRC), or (III) a controlled foreign corporation
described in Section 881(c)(3)(C) of the IRC, and (B) a properly completed IRS
Form W-8BEN, before the first payment of any interest under this Agreement and
at any other time reasonably requested by Agent or Administrative Borrower;

    (ii) if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed IRS Form W-8BEN before
the first payment of any interest under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower;

    (iii) if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before the first

66

--------------------------------------------------------------------------------

payment of any interest is due under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower;

    (iv) such other form or forms as may be required under the IRC or other laws
of the United States as a condition to exemption from, or reduction in full of,
United States withholding tax.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

    (b) If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations due to such Lender, such Lender agrees to notify Agent of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers due such Lender. To the extent of such percentage amount, Agent
will treat such Lender's IRS Form W-8BEN as no longer valid.

    (c) If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

    (d) If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

    (e) All payments made by Borrowers hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below). All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States) or by any political subdivision or taxing
authority thereof or therein (other than of the United States) with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net income or net profits of a Lender, or (ii) to the extent that
such tax results from a change in the circumstances of the Lender, including a
change in the residence, place of organization, or principal place of business
of the Lender, or a change in the branch or lending office of the Lender
participating in the transactions set forth herein) and all interest, penalties
or similar liabilities with respect thereto (all such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges being referred to
collectively as "Taxes"). If any Taxes are so levied or imposed, each Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any note, including any amount paid pursuant to this Section 16.11(e)
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein; provided, however, that Borrowers shall not
be required to increase any such amounts payable to Agent or any Lender (i) that
is not organized under the laws of the United States, if such Person fails to
comply with the other requirements of this Section 16.11, or (ii) if the
increase in

67

--------------------------------------------------------------------------------

such amount payable results from Agent's or such Lender's own willful misconduct
or gross negligence. Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrowers.

    (f)  Each Lender hereby represents that, as of the date it became a Lender
under this Agreement, it was not subject to any Taxes applicable to payments
made by the Borrowers hereunder.

    (g) (i) If any Lender becomes subject to any Taxes applicable to payments
made by the Borrowers hereunder (a "Taxed Lender"), and so long as there has not
occurred any Event of Default which is continuing, then Administrative Borrower,
upon at least 5 Business Days prior irrevocable notice to the Agent and such
Taxed Lender, may permanently replace such Taxed Lender with one or more
substitute Lenders which is an Eligible Transferee (each, a "Tax Replacement
Lender"), and the Taxed Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Taxed Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

    (ii) Prior to the effective date of such replacement, the Taxed Lender and
each Tax Replacement Lender shall execute and deliver an Assignment and
Acceptance Agreement, subject only to the Taxed Lender being repaid its share of
the outstanding Obligations (including an assumption of its Pro Rata Share of
the Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Taxed Lender shall refuse or fail to execute and deliver any
such Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Taxed Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Taxed Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Tax Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Taxed Lender hereunder
and under the other Loan Documents, the Taxed Lender shall remain obligated to
make the Taxed Lender's Pro Rata Share of Advances and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit.

    16.12  Collateral Matters.  

    (a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrowers of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Borrower owned any interest at the time the security interest was
granted or at any time thereafter, or (iv) constituting property leased to a
Borrower under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent's authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent's opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by Borrowers, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

68

--------------------------------------------------------------------------------

    (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

    16.13  Restrictions on Actions by Lenders; Sharing of Payments.  

    (a) Each of the Lenders agrees that it shall not, without the express
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the request of Agent, set off against the Obligations, any amounts
owing by such Lender to Borrowers or any deposit accounts of Borrowers now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so by Agent, take or cause to
be taken any action, including, the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral the purpose of which is, or could be, to give
such Lender any preference or priority against the other Lenders with respect to
the Collateral.

    (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender's Pro Rata Share of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

    16.14  Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent's Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession. Should any Lender obtain
possession of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver such Collateral to Agent or
in accordance with Agent's instructions.

    16.15  Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, or interest of the Obligations.

69

--------------------------------------------------------------------------------

    16.16  Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents relating to the Collateral, for the benefit of the
Lender Group. Each member of the Lender Group agrees that any action taken by
Agent in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

    16.17  Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:

    (a) is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a "Report" and collectively, "Reports") prepared by Agent, and Agent shall
so furnish each Lender with such Reports,

    (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

    (c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon the Books, as well as on representations of Borrowers'
personnel,

    (d) and Agent agrees to keep all Reports and other material, non-public
information regarding Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner;
it being understood and agreed by Borrowers that in any event such Lender or
Agent may make disclosures (i) to counsel for and other advisors, accountants,
and auditors to such Lender or Agent, (ii) reasonably required by any bona fide
potential or actual Assignee or Participant in connection with any contemplated
or actual assignment or transfer by such Lender or Agent of an interest herein
or any participation interest in such Lender's rights hereunder, (iii) of
information that has become public by disclosures made by Persons other than
such Lender or Agent, its Affiliates, assignees, transferees, or Participants,
or (iv) as required or requested by any court, governmental or administrative
agency, pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such Lender or Agent shall:
(y) notify Administrative Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof, and (z) notify all other Persons
described in clause (i) above that they are bound by, and cause all other
Persons described in clause (ii) above to be bound by, the provisions of this
Section 16.17(d), and

    (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

70

--------------------------------------------------------------------------------

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender's
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

    16.18  Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

    16.19  Legal Representation of Agent.  In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Jeffer, Mangels,
Butler & Marmaro LLP ("JMBM") only has represented and only shall represent
Foothill in its capacity as Agent and as a Lender. Each other Lender hereby
acknowledges that JMBM does not represent it in connection with any such
matters.

    16.20  Disclosure of Classified Material.  Borrowers and the Lender Group
acknowledge that due to the nature of Borrowers' business and their customers,
certain items comprising the Collateral contain "classified" information and/or
data ("Classified Material") which may not be legally disclosed without proper
authorization and/or security clearance (a "Security Clearance"). The Lender
Group agrees that to the extent any representation, warranty, or covenant of
either Borrower or right or remedy of the Lender Group contained in this
Agreement or the other Loan Documents would otherwise require any Borrower to
disclose Classified Material without a proper Security Clearance, such
representation, warranty, covenant, right or remedy shall not apply with respect
to obligations which would lead to such illegal disclosure; provided that any
time a Borrower refuses, declines or otherwise fails to fulfill an obligation
under this Agreement or the other Loan Documents due to an invocation of this
provision or the substance thereof, such Borrower shall promptly provide written
notice to Agent of that fact certifying that it has complied with its
obligations hereunder or under the other Loan Documents to the fullest extent
possible without illegally disclosing Classified Material and, upon the
reasonable request of Agent, such Borrower shall provide evidence reasonably
satisfactory to Agent that the requested items of Collateral or information are
in fact "classified."

71

--------------------------------------------------------------------------------

17. GENERAL PROVISIONS.

    17.1  Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Borrowers, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

    17.2  Section Headings.  Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

    17.3  Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto. Time is of
the essence in Borrowers' payment and performance of the Obligations.

    17.4  Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

    17.5  Amendments in Writing.  This Agreement only can be amended by a
writing in accordance with Section 15.1.

    17.6  Counterparts; Telefacsimile Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

    17.7  Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Borrower or the transfer to the Lender Group
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors' rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a "Voidable Transfer"), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

    17.8  Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

    17.9  Parent as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Parent as its borrowing agent and attorney-in-fact for all actions
required to be taken by such Borrower under this Agreement (the "Administrative
Borrower") which appointment shall remain in full force and effect unless and
until Agent shall have received prior written notice signed by each Borrower
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower

72

--------------------------------------------------------------------------------

(i) to provide Agent with all notices with respect to Advances and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Advances and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement. It is understood that the
handling of the Loan Account and Collateral of Borrowers in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to Borrowers
in order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result thereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
Parent and the other Borrowers as an integrated group. To induce the Lender
Group to do so, and in consideration thereof, each Borrower hereby jointly and
severally agrees to indemnify each member of the Lender Group and hold each
member of the Lender Group harmless against any and all liability, expense, loss
or claim of damage or injury, made against the Lender Group by any Borrower or
by any third party whosoever, arising from or incurred by reason of (a) the
collective handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group's relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.9 with respect to any liability that has been finally determined
by a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be.

[Signature page to follow.]

73

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

    SILICON GRAPHICS, INC.
a Delaware corporation
 
 
By:
 
/s/ Harold L. Covert     Title:   Executive Vice President & Chief Financial
Officer
 
 
SILICON GRAPHICS FEDERAL, INC.
a Delaware corporation
 
 
By:
 
Anthony K. Robbins     Title:   Chairman of the Board and President
 
 
FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender
 
 
By:
 
Caroline Arellano     Title:   Vice President
 
 
BANK OF AMERICA, N.A.,
as Documentation Agent and as a Lender
 
 
By:
 
Richard Burke     Title:   Senior Vice President

74

--------------------------------------------------------------------------------


Schedule C-1
Commitments


Lender

--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

Foothill Capital Corporation   $ 37,500,000 Bank of America, N.A.   $ 37,500,000
   

--------------------------------------------------------------------------------

All Lenders   $ 75,000,000    

--------------------------------------------------------------------------------

75

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.30



TABLE OF CONTENTS
LOAN AND SECURITY AGREEMENT
Schedule C-1 Commitments
